Exhibit 10.1


Execution Version







--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
July 31, 2013
among
EXCO RESOURCES, INC.,
as Borrower
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Co-Lead Arranger
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
BMO CAPITAL MARKETS CORP.,
as Co-Lead Arrangers
BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,
as Co-Syndication Agents
BANK OF MONTREAL,
as Documentation Agent





--------------------------------------------------------------------------------





[ex101image1.gif]




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS                                    1

Section 1.01.
Defined Terms                                1

Section 1.02.
Classification of Loans and Borrowings                    39

Section 1.03.
Terms Generally                                39

Section 1.04.
Accounting Terms; GAAP                        39

Section 1.05.
Oil and Gas Definitions                            39

Section 1.06.
Time of Day                                40

ARTICLE II
THE CREDITS                                    40

Section 2.01.
Commitments                                40

Section 2.02.
Termination and Reduction of the Revolving Commitment        40

Section 2.03.
Additional Lenders; Increases in Revolving Commitments;

Replacement Term Facilities; Incremental Term Facilities        41
Section 2.04.
Loans and Borrowings                            43

Section 2.05.
Requests for Borrowings                            44

Section 2.06.
Reserved                                    45

Section 2.07.
Letters of Credit                                45

Section 2.08.
Funding of Borrowings                            49

Section 2.09.
Interest Elections                                50

Section 2.10.
Repayment of Loans; Evidence of Debt                    51

Section 2.11.
Optional Prepayment of Loans                        52

Section 2.12.
Mandatory Prepayment of Loans                        52

Section 2.13.
Fees                                    54

Section 2.14.
Interest                                    55

Section 2.15.
Alternate Rate of Interest                            56

Section 2.16.
Increased Costs                                56

Section 2.17.
Break Funding Payments                            58

Section 2.18.
Taxes                                    58

Section 2.19.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs        62

Section 2.20.
Mitigation Obligations; Replacement of Lenders; Illegality        64

Section 2.21.
Defaulting Lenders                            66

Section 2.22.
Returned Payments                            67

Section 2.23.
Collection of Proceeds of Production                    68

ARTICLE III
BORROWING BASE                                68

Section 3.01.
Initial Borrowing Base                            68

Section 3.02.
Scheduled and Interim Redeterminations                    68

Section 3.03.
Scheduled and Interim Redetermination Procedure            68

Section 3.04.
Effectiveness of a Redetermined Borrowing Base            70

Section 3.05.
Lenders’ Sole Discretion                            70

Section 3.06.
Mandatory Borrowing Base Reductions                    70


i

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES                    72

Section 4.01.
Organization; Powers                            72

Section 4.02.
Authorization; Enforceability                        72

Section 4.03.
Governmental Approvals; No Conflicts                    73

Section 4.04.
Financial Condition; No Material Adverse Change            73

Section 4.05.
Properties                                    74

Section 4.06.
Litigation and Environmental Matters                    74

Section 4.07.
Compliance with Laws and Agreements                    75

Section 4.08.
Investment Company Status                        75

Section 4.09.
Taxes                                    75

Section 4.10.
ERISA    75

Section 4.11.
Disclosure    75

Section 4.12.
Labor Matters    76

Section 4.13.
Capitalization and Credit Party Information    76

Section 4.14.
Margin Stock    76

Section 4.15.
Oil and Gas Interests    76

Section 4.16.
Insurance    77

Section 4.17.
Solvency    77

Section 4.18.
Deposit Accounts    77

Section 4.19.
Maintenance of Properties    77

Section 4.20.
Foreign Corrupt Practices    78

Section 4.21.
OFAC    78

Section 4.22.
Security Interest in Collateral    78

ARTICLE V
CONDITIONS    79

Section 5.01.
Effective Date    79

Section 5.02.
Each Credit Event    83

ARTICLE VI
AFFIRMATIVE COVENANTS    84

Section 6.01.
Financial Statements; Other Information    84

Section 6.02.
Notices of Material Events    86

Section 6.03.
Existence; Conduct of Business    87

Section 6.04.
Payment of Obligations    87

Section 6.05.
Insurance    87

Section 6.06.
Operation and Maintenance of Properties    87

Section 6.07.
Books and Records; Inspection Rights    88

Section 6.08.
Compliance with Laws    89

Section 6.09.
Use of Proceeds and Letters of Credit    89

Section 6.10.
Reserve Reports    89

Section 6.11.
Mortgages and Other Security    89

Section 6.12.
Title Data    90

Section 6.13.
Swap Agreements    91

Section 6.14.
Restricted Subsidiaries    91

Section 6.15.
Pledged Equity Interests    92

Section 6.16.
Production Proceeds and Bank Accounts    92

Section 6.17.
Unrestricted Subsidiaries    93

Section 6.18.
Further Assurances    93


    ii

--------------------------------------------------------------------------------



ARTICLE VII
NEGATIVE COVENANTS    93

Section 7.01.
Indebtedness    93

Section 7.02.
Liens    95

Section 7.03.
Fundamental Changes and Dispositions    96

Section 7.04.
Investments, Loans, Advances, Guarantees and Acquisitions    99

Section 7.05.
Swap Agreements    101

Section 7.06.
Restricted Payments    102

Section 7.07.
Transactions with Affiliates    103

Section 7.08.
Restrictive Agreements    103

Section 7.09.
Disqualified Stock and Fiscal Year    104

Section 7.10.
Amendments of Organizational Documents; Certain Agreements and Senior
Notes    104

Section 7.11.
Financial Covenants    104

Section 7.12.
Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities    105

Section 7.13.
BG JV Documents, Marcellus JV Documents and MLP Transaction Documents    105

ARTICLE VIII
GUARANTEE OF OBLIGATIONS    105

Section 8.01.
Guarantee of Payment    105

Section 8.02.
Guarantee Absolute    106

Section 8.03.
Guarantee Irrevocable    106

Section 8.04.
Reinstatement    106

Section 8.05.
Subrogation    106

Section 8.06.
Subordination    107

Section 8.07.
Payments Generally    107

Section 8.08.
Setoff    107

Section 8.09.
Formalities    108

Section 8.10.
Limitations on Guarantee    108

Section 8.11.
Keepwell    108

ARTICLE IX
EVENTS OF DEFAULT    109

ARTICLE X
THE ADMINISTRATIVE AGENT    111

ARTICLE XI
MISCELLANEOUS    113

Section 11.01.
Notices    113

Section 11.02.
Waivers; Amendments    115

Section 11.03.
Expenses; Indemnity; Damage Waiver    117

Section 11.04.
Successors and Assigns    118

Section 11.05.
Survival    122

Section 11.06.
Counterparts; Integration; Effectiveness    122

Section 11.07.
Severability    123

Section 11.08.
Right of Setoff    123

Section 11.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    123


    iii

--------------------------------------------------------------------------------



Section 11.10.
WAIVER OF JURY TRIAL    124

Section 11.11.
Headings    124

Section 11.12.
Confidentiality    124

Section 11.13.
Interest Rate Limitation    125

Section 11.14.
USA PATRIOT Act    125

Section 11.15.
Original Credit Agreement    126

Section 11.16.
Reaffirmation and Grant of Security Interest    126

Section 11.17.
Reallocation of Commitments and Loans    126

Section 11.18.
Flood Insurance Regulation    127

Section 11.19.
No Fiduciary Duty    127




    iv

--------------------------------------------------------------------------------




EXHIBITS:
Exhibit A
–    Form of Assignment and Assumption

Exhibit B
–    Form of Opinion of Borrower’s Counsel

Exhibit C
–    Form of Counterpart Agreement

Exhibit D
–    Form of Solvency Certificate

Exhibit E
–    Form of Note

Exhibit F
–    Form of Lender Certificate

Exhibit G-1
–    Form of U.S. Tax Certificate (for Non-U.S. [Lenders] [Participants] That
Are Not Partnerships)

Exhibit G-2
–     Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants] That
are Partnerships)



SCHEDULES:
Schedule 1.01
–    Existing Letters of Credit

Schedule 2.01
–    Applicable Percentages and Commitments

Schedule 4.06
–    Disclosed Matters

Schedule 4.13
–    Capitalization and Credit Party Information

Schedule 4.22
–    Filing Offices for Mortgages and Financing Statements

Schedule 7.01
–    Existing Indebtedness

Schedule 7.02
–    Existing Liens

Schedule 7.07
–    Transactions with Affiliates

Schedule 7.08
–    Existing Restrictions




i

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2013, among EXCO
RESOURCES, INC., a Texas corporation, as Borrower, CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
RECITALS
WHEREAS, the Borrower, certain Subsidiaries of the Borrower, certain of the
Lenders and JPMorgan Chase Bank, N.A., as administrative agent have entered into
that certain Credit Agreement, dated as of April 30, 2010 (as amended,
supplemented or otherwise modified from time to time prior to the Effective
Date, the “Original Credit Agreement”), pursuant to which the lenders party
thereto agreed to provide the Borrower with a revolving credit facility in the
form and upon the terms and conditions set forth therein;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement in its entirety, and the
Administrative Agent and the Lenders have agreed to do so upon the terms and
conditions set forth herein; and
WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or constitute repayment of any such obligations and
liabilities and that this Agreement shall amend and restate the Original Credit
Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree that the Original Credit
Agreement is hereby amended and restated in its entirety to read as set forth
herein:
Article I

Definitions
Section 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of producing oil or natural gas or the
acquisition by the Borrower or any Restricted Subsidiary of property or assets
consisting of Oil and Gas Interests.

EXCO CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------



“Acquisition Reserve Reports” means collectively, the Reserve Reports prepared
by EXCO’s internal engineering staff with respect to (a) the Oil and Gas
Interests acquired in the Haynesville Acquisition as of January 1, 2013, and (b)
the Oil and Gas Interests to be acquired in the Eagle Ford Acquisition as of
April 1, 2013, upon which, in each case, the Lenders have relied upon in the
determination of the Initial Borrowing Base hereunder.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Admiral Acquisition Sub” means Admiral Acquisition Sub LLC, a Delaware limited
liability company.
“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Interests
owned by any Credit Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provision in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.
“Aggregate Revolving Credit Exposure” means, as of any date of determination,
the sum of the Revolving Exposure of all of the Revolving Lenders as of such
date.

EXCO CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------



“Aggregate Specified Value” means as of any date of determination, the aggregate
amount of Specified Value of all Oil and Gas Interests transferred, assigned or
conveyed by EBG Acquisition or any of its Subsidiaries to any Credit Party as of
such date of determination.
“Aggregate Unused Commitment” means, as of any date of determination, the sum of
the Unused Commitments of all the Revolving Lenders as of such date.
“Agreement” means this Amended and Restated Credit Agreement, dated as of July
31, 2013.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent ( ½ of 1%) and (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, with respect to the determination of the Alternate Base Rate, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. London time on such day (without any rounding). Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
“Appalachian Area” has the meaning assigned to such term in the Marcellus Joint
Development Agreement as in effect on the Marcellus JV Closing Date and as
amended or restated thereafter so long as the Administrative Agent receives an
executed copy of any agreement evidencing any amendment or restatement of such
definition (or any definition used in such definition).
“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to Revolving Loans and LC Exposure, a percentage equal to a fraction the
numerator of which is such Lender's Revolving Commitment and the denominator of
which is the aggregate Revolving Commitments (provided that, if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Credit
Exposures at that time), (b) with respect to the Term Loans, a percentage equal
to a fraction the numerator of which is the aggregate outstanding principal
amount of the Term Loans of such Lender and the denominator of which is the
aggregate outstanding principal amount of the Term Loans of all Term Lenders,
and (c) with respect to the Aggregate Credit Exposure, a percentage based upon
its share of the Aggregate Credit Exposure and the Aggregate Unused Commitments;
provided that, in accordance with Section 2.21 (other than Section 2.21(e)), so
long as any Lender shall be a Defaulting Lender, such Defaulting Lender’s
Commitment shall be disregarded in the calculations under clauses (a) and (c)
above. The initial amount of each Lender’s Applicable Percentage is as set forth
on Schedule 2.01. If the Commitments have terminated or expired, the Applicable
Percentage of any Lender shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender's status
as a Defaulting Lender at the time of determination.

EXCO CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------



“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Revolver Eurodollar Spread”, “Revolver ABR Spread”, “Term Loan Eurodollar
Spread”, “Term Loan ABR Spread” or “Unused Commitment Fee Rate”, as the case may
be, based upon the Borrowing Base Usage applicable on such date plus with
respect to the “Revolver Eurodollar Spread”, “Revolver ABR Spread”, ”Term Loan
Eurodollar Spread” and “Term Loan ABR Spread” at any time prior to the Asset
Sale Termination Date, an additional 1% per annum for each level of Borrowing
Base Usage on the outstanding Loans:
Borrowing Base Usage
Revolver Eurodollar Spread
Revolver ABR Spread
Term Loan Eurodollar Spread
Term Loan ABR Spread
Unused Commitment Fee Rate
> 90%
2.75
%
1.75
%
2.75
%
1.75
%
0.50
%
> 75% and < 90%
2.50
%
1.50
%
2.50
%
1.50
%
0.50
%
> 50% and < 75%
2.25
%
1.25
%
2.25
%
1.25
%
0.50
%
> 25% and < 50%
2.00
%
1.00
%
2.00
%
1.00
%
0.375
%
< 25%
1.75
%
0.75
%
1.75
%
0.75
%
0.375
%



Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that is acceptable to the Administrative Agent and has (or the
credit support provider of such Person has), at the time Borrower or any
Restricted Subsidiary enters into a Swap Agreement with such Person, a long term
senior unsecured debt credit rating of BBB+ or better from S&P or Baa1 or better
from Moody’s and (ii) any Lender Counterparty.
“Approved Fund” has the meaning assigned to such term in Section 11.04.
“Approved Petroleum Engineer” means Lee Keeling & Associates, Netherland Sewell
& Associates, Inc. or any other reputable firm of independent petroleum
engineers selected by the Borrower and approved by the Administrative Agent and
the Required Revolving Lenders which approval shall not be unreasonably
withheld.
“Asset Sale Termination Date” means, the earlier of (a) the first anniversary of
the Effective Date, and (b) the date on which the Net Asset Sale Amount is
$0.00.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.
“Available Borrowing Base” means, at any time, the Borrowing Base minus the
aggregate principal amount of the sum of (i) the Term Loans, plus (ii) any
unfunded Term Loan Commitments,

EXCO CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------



plus (iii) any Permitted Refinancing of any Term Loans, in each case then
outstanding and to the extent secured by the Collateral on a pari passu basis
with the Revolving Loans.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that, for the avoidance of doubt, a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person or any Parent thereof by a Governmental
Authority or instrumentality thereof or (ii) in the case of a solvent Person,
the precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed where
such action does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“BG Development Costs” means the costs and expenses incurred in the conduct of
development operations in the East Texas/North Louisiana Area pursuant to the BG
JV Documents.
“BG Escrow Account” means that certain escrow account maintained at JPMorgan
Chase Bank, N.A. and established by EOC and BG Production for the purpose of
maintaining deposits from EOC representing, at any time, the estimated amount of
EOC’s share of (x) development and capital costs for the forthcoming three (3)
month period, plus (y) operating expenses for the forthcoming three (3) month
period, in each case, as determined in accordance with the terms of the BG Joint
Development Agreement.
“BG Gathering” means BG US Gathering Company, LLC, a Delaware limited liability
company.
“BG Joint Development Agreement” means that certain Joint Development Agreement,
dated as of August 14, 2009, by and among BG Production and EOC, pursuant to
which the parties thereto entered into a joint development agreement to develop
and operate certain oil and gas properties located in the East Texas/North
Louisiana Area.
“BG Operating Account” means that certain controlled disbursement operating
account maintained at JPMorgan Chase Bank, N.A. and established by EOC and BG
Production for the purpose of funding the costs and expenses associated with the
development of the East Texas/North Louisiana Area in accordance with the terms
of the BG Joint Development Agreement.

EXCO CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------



“BG Production” means BG US Production Company, LLC, a Delaware limited
liability company.
“BG JV Documents” means the BG Joint Development Agreement, the TGGT Holdings
LLC Agreement, the TGGT Contribution Agreement and any other documents,
instruments, agreements or certificates contemplated by or executed in
connection therewith.
“Black Bear Gathering” means Black Bear Gathering, LLC, a Delaware limited
liability company.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the board of directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (4) with respect to any other Person, the board
or committee of such Person serving a similar function.
“Borrower” means EXCO Resources, Inc., a Texas corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, and (b) a Term Loan made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Article III, as the same may be redetermined, adjusted or
reduced from time to time pursuant to, and in accordance with, the terms of this
Agreement.
“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect on
such date; provided, that, for purposes of determining the existence and amount
of any Borrowing Base Deficiency, obligations under any Letter of Credit will
not be deemed to be outstanding to the extent such obligations are secured by
cash in the manner contemplated by Section 2.07(j).
“Borrowing Base Properties” means all Oil and Gas Interests of the Borrower and
the Restricted Subsidiaries evaluated by the Lenders for purposes of
establishing the Borrowing Base.
“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Aggregate Credit Exposure as of such date
divided by (ii) the Available Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

EXCO CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------



“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.
“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements, depositary or other cash
management services, including commercial credit card and merchant card
services.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.16(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing more than thirty percent (30%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Borrower, (b) occupation of a majority of the seats (other than vacant seats)
on the Board of Directors of Borrower by Persons who were neither (i) nominated
by the Board of Directors of Borrower nor (ii) appointed by directors so
nominated, (c) the acquisition of direct or indirect Control of Borrower by any
Person or group, or (d) the occurrence of a “Change of Control” as such term is
defined in the Indenture.

EXCO CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------



“Charges” has the meaning assigned to such term in Section 11.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Common Resources” means Common Resources, L.L.C., a Delaware limited liability
company, and its successors and assigns.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, as of any date of determination, the total
of (a) the consolidated current assets of the Borrower and the Restricted
Subsidiaries determined in accordance with GAAP as of such date and calculated
on a combined basis, plus, all Unused Commitments as of such date, (b) less any
non-cash assets required to be included in consolidated current assets of the
Borrower and the Restricted Subsidiaries as a result of the requirements of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) as of such date.
“Consolidated Current Liabilities” means, as of any date of determination, the
total of (a) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries, as determined in accordance with GAAP as of such date, (b) less
current maturities of the Loans, and (c) less any non-cash obligations required
to be included in consolidated current liabilities of the Borrower and the
Restricted Subsidiaries as a result of the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) as of such
date.
“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.
“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus,
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any

EXCO CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------



Swap Agreement resulting from the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses;
(g) workover expenses for such period; (h) cash payments made during such period
as a result of the early termination of any Swap Agreement (giving effect to any
netting agreements); and (i) other non-cash charges (excluding accruals for cash
expenses made in the ordinary course of business); minus, to the extent included
in the calculation of Consolidated Net Income for such period; (j) the sum of
(1) any non-cash gains on any Swap Agreements resulting from the requirements of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) for that period; (2) extraordinary or non-recurring gains; and (3) gains
from sales or other dispositions of assets (other than Hydrocarbons produced in
the ordinary course of business); provided that, with respect to the
determination of Borrower’s compliance with the Consolidated Leverage Ratio set
forth in Section 7.11(b) for any period, Consolidated EBITDAX shall be adjusted
to give effect, on a pro forma basis, to any Acquisitions made during such
period as if such Acquisitions were made at the beginning of such period.
“Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clauses (a), (b), (c), (d), (e), (f), (g) or (h) of the
definition of Indebtedness, minus Surplus Cash.
“Consolidated Interest Expense” means for any period, without duplication, the
aggregate of all interest paid or accrued by the Borrower and its Restricted
Subsidiaries, on a consolidated basis, in respect of Indebtedness of any such
Person, including all interest, fees and costs payable with respect to the
obligations related to such Indebtedness (other than fees and costs which may be
capitalized as transaction costs in accordance with GAAP) and the interest
component of Capital Lease Obligations, all as determined in accordance with
GAAP.
“Consolidated Leverage Ratio” has the meaning assigned to such term in Section
7.11(b).
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Consolidated Subsidiaries, as applicable,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Consolidated Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Consolidated Subsidiaries, as
applicable, (b) the income (or deficit) of any Person in which any other Person
(other than the Borrower or any of its Restricted Subsidiaries) has an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Restricted Subsidiaries during such
period and (c) the undistributed earnings of any Consolidated Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary is not at the time permitted by
the terms of any contractual obligation (other than under any Loan Document or
the Indenture) or by any law applicable to such Consolidated Subsidiary.

EXCO CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------



“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 6.14.
“Co-Documentation Agent” means, so long as each such Person is a Lender, each
Person identified as such on Schedule 2.01.
“Co-Lead Arranger” means, (a) J.P. Morgan, (b) so long as Wells Fargo Bank,
National Association is a Lender, Wells Fargo Securities, LLC, (c) so long as
Bank of Montreal is a Lender, BMO Capital Markets Corp and (d) so long as Bank
of America, N.A. is a Lender, Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Co-Syndication Agent” means, so long as each such Person is a Lender, each
Person identified as such on Schedule 2.01.
“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender's Revolving Exposure, plus (b) an amount equal to the aggregate
principal amount of its Term Loans outstanding.
“Credit Parties” means collectively, Borrower, and each Guarantor and each
individually, a “Credit Party”.
“Crude Oil” means all crude oil and condensate.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent, the Issuing Bank or any Lender
any other amount required to be paid by it hereunder, unless, in the case of
clauses (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular Default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) cannot be
satisfied), (c) has failed, within three (3)

EXCO CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------



Business Days after request by the Administrative Agent or the Issuing Bank,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the Administrative Agent or the
Issuing Bank of such certification in form and substance satisfactory to it and
the Administrative Agent, or (d) has, or has a Parent that has, on or after the
Effective Date, become the subject of a Bankruptcy Event.
“Departing Lenders” means each of the lenders party to the Original Credit
Agreement that immediately prior to the effectiveness of this Agreement assign
all of their rights and obligations as Lenders under the Original Credit
Agreement to one or more Lenders under this Agreement.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.
“Disposition” or “Dispose” means the sale, transfer, conveyance, license, lease,
farm-out, exchange or other disposition (including any sale and leaseback
transaction) of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Stock” means any Equity Interest, which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (other than solely as a result of a
change of control or asset sale), in whole or in part, on or prior to the
Maturity Date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.
“Eagle Ford Acquisition” means the Acquisition contemplated by the Eagle Ford
Purchase Agreement.
“Eagle Ford Acquisition Documents” means the Eagle Ford Purchase Agreement and
any other documents, instruments, agreements or certificates contemplated by, or
executed in connection with, the Eagle Ford Acquisition.
“Eagle Ford Assets” means the Oil and Gas Interests acquired by EOC in
connection with the Eagle Ford Acquisition.
“Eagle Ford Purchase Agreement” means that certain Eagle Ford Purchase and Sale
Agreement, dated as of July 2, 2013, by and between the Eagle Ford Seller, and
EOC, as buyer, as the same may be amended, modified or supplemented from time to
time to the extent permitted hereunder.

EXCO CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------



“Eagle Ford Seller” Chesapeake Exploration, L.L.C., an Oklahoma limited
liability company.
“East Texas/North Louisiana Area” has the meaning assigned to such term in the
BG Joint Development Agreement as in effect on the Effective Date and as amended
or restated thereafter so long as the Administrative Agent receives an executed
copy of any agreement evidencing any amendment or restatement of such definition
(or any definition used in such definition).
“EBG Resources” means EBG Resources, LLC, a Delaware limited liability company.
“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 11.02).
“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (b) any Defaulting Lender or (c) any natural person.
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
“Engineering Reports” has the meaning assigned to such term in Section 3.02.
“Engineered Value” means the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred) based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Borrowing Base Properties as set forth in the Reserve
Report.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“EOC” means EXCO Operating Company, LP, a Delaware limited partnership and its
successors and permitted assigns.

EXCO CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------



“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article IX.
“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of Crude Oil or Natural Gas included under
other Swap Agreements permitted by Section 7.05 or (b) are a hedge of volumes of
Crude Oil or Natural Gas by means of a price “floor” for which there exists no
deferred obligation to pay the related premium or other purchase price or the
only deferred obligation is to either pay the premium or other purchase price on
each settlement date so long as such settlement date occurs at least monthly, or
pay the financing for such premium or other purchase price.
“Excluded Swap Obligation” means, with respect to any Guarantor individually
determined on a Guarantor by Guarantor basis, any Swap Obligation if, and to the
extent that, all or a portion

EXCO CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------



of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an Eligible Contract Participant at the time the
Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.20(b), or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.18,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.18, and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“EXCO/HGI MLP” means EXCO/HGI Production Partners, LP, a Delaware limited
partnership.
“EXCO HV” means EXCO HV Acquisition Sub LLC, a Delaware limited liability
company.
“EXCO PA” means EXCO Production Company (PA), LLC, a Delaware limited liability
company.
“EXCO WV” means EXCO Production Company (WV), LLC, a Delaware limited liability
company.
“Existing Letters of Credit” means the letters of credit issued under the
Original Credit Agreement and set forth on the attached Schedule 1.01.
“Existing Swap Agreements” means any Swap Agreements entered into between any
Credit Party and any Lender Counterparty (including any Lender Counterparty
under and as defined in the Original Credit Agreement) prior to the Effective
Date and in effect on the Effective Date.
“FASB” means Financial Accounting Standards Board.

EXCO CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof, and any agreements entered into pursuant to Section
1471(b)(i) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means that certain Fee Letter, dated July 2, 2013, among the
Borrower, the Administrative Agent and J.P. Morgan, and any other fee letter
executed and delivered by the Borrower in favor of the Administrative Agent
and/or J.P. Morgan in connection with the execution and delivery of any Loan
Document, including any amendment, modification, waiver or consent to this
Agreement or any other Loan Document.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, license,
authorization or other directive or requirement, whether now or hereinafter in
effect, of any Governmental Authority.
“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain

EXCO CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------



working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.
“Guarantor” means Borrower (with respect to the Obligations of the other Credit
Parties) and each Restricted Subsidiary that is a party hereto or hereafter
executes and delivers to the Administrative Agent and the Lenders, a Counterpart
Agreement pursuant to Section 6.14 or otherwise.
“Haynesville Acquisition” means the Acquisition contemplated by the Haynesville
Purchase Agreement.
“Haynesville Acquisition Documents” means the Haynesville Purchase Agreement and
any other documents, instruments, agreements or certificates contemplated by, or
executed in connection with, the Haynesville Acquisition, in each case, as the
same may be amended, modified or supplemented from time to time to the extent
permitted hereunder.
“Haynesville Purchase Agreement” means that certain Haynesville Purchase and
Sale Agreement, dated as of July 2, 2013, by and between Chesapeake Louisiana,
L.P., Empress, L.L.C., and Empress Louisiana Properties, L.P., as sellers, and
EOC, as buyer, as the same may be amended, modified or supplemented from time to
time to the extent permitted hereunder.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“HGI Energy” means HGI Energy Holdings, LLC, a Delaware limited liability
company.
“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or

EXCO CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------



not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 11.03.
“Indenture” means that certain Indenture dated as of September 15, 2010, among
the Borrower and the Wilmington Trust Company, as trustee, with respect to the
issuance of the senior unsecured notes; as supplemented from time to time
provided that the terms and conditions of any supplement to the Indenture are
substantially similar to, and no less favorable to the Lenders than, those set
forth in the Indenture prior to such supplement.
“Incremental Term Loans” has the meaning assigned to such term in Section
2.03(c).
“Incremental Term Loan Closing Date” has the meaning assigned to such term in
Section 2.03(c).
“Information” has the meaning assigned to such term in Section 11.12.
“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.
“Initial Reserve Report” means collectively, the Reserve Report prepared by
EXCO’s internal engineering staff with respect to the Borrowing Base Properties
as of April 1, 2013, upon which the Lenders have relied upon in the
determination of the Initial Borrowing Base hereunder.
“Initial Term Loans” has the meaning assigned to such term in Section 2.12(d).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period and the Maturity Date.

EXCO CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------



“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interim Redetermination” has the meaning assigned such term in Section 3.02.
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 3.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“JPMorgan Chase Bank” and “JPMorgan Chase Bank, N.A.” means JPMorgan Chase Bank,
N.A., and its successors.
“J.P. Morgan” means J.P. Morgan Securities LLC in its capacity as sole
bookrunner and a Sole Lead Arranger.
“KKR Participation Agreement” means that certain Participation Agreement, by and
between, the KKR Parties and EOC, dated July 31, 2013.
“KKR Participation Documents” means the KKR Participation Agreement and any
other documents, instruments, agreements or certificates contemplated by, or
executed in connection with, the KKR Participation Agreement.
“KKR Parties” means the Persons managed by Kohlberg Kravis Roberts & Co. L.P.
listed on Schedule 1 of the KKR Participation Agreement.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

EXCO CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------



“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Certificate” has the meaning assigned to such term in Section 2.03.
“Lender Counterparty” means any Lender or any Affiliate of a Lender (other than
a Defaulting Lender or an Affiliate of a Defaulting Lender) counterparty to a
Swap Agreement with any Credit Party; provided, that any Lender that becomes a
Defaulting Lender after entering into or becoming a party to a Swap Agreement
with any Credit Party shall continue to be a Lender Counterparty with respect to
any hedge transaction entered into (a) prior to such Lender becoming a
Defaulting Lender or (b) after such Lender is no longer a Defaulting Lender.
“Lender Hedging Obligations” means all obligations arising from time to time
under Swap Agreements permitted hereunder and entered into from time to time
between any Credit Party and a Lender Counterparty (including any such
obligations under any Existing Swap Agreements); provided that if such Lender
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such Lender
Counterparty was a Lender hereunder or an Affiliate of a Lender hereunder
pursuant to any Swap Agreement or any Existing Swap Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

EXCO CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, Security Instruments, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letter and all other agreements, instruments, documents and certificates now or
hereafter executed and delivered by a Credit Party to, or in favor of, the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Commitments have been terminated, Lenders having Credit Exposures representing
more than fifty percent (50%) of the Aggregate Credit Exposure at such time. The
Credit Exposures and Unused Commitments of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.
“Marcellus Development Costs” means the costs and expenses incurred in the
conduct of development operations in the Appalachian Area pursuant to the
Marcellus JV Documents.
“Marcellus Holding Companies” means one or more Unrestricted Subsidiaries formed
in connection with the Marcellus Joint Venture to facilitate the transfer of an
undivided 49.75% interest in the Marcellus JV Oil and Gas Assets to the
Marcellus JV Partner.
“Marcellus Joint Development Agreement” means that certain Joint Development
Agreement dated as of June 1, 2010, among one or more of the Borrower’s
Subsidiaries, the Marcellus JV Partner, the Marcellus Holding Companies and the
Marcellus JV Operator with respect to the Marcellus Joint Venture.
“Marcellus Joint Venture” means that certain joint venture arrangement between
the Borrower and one or more of its Subsidiaries and an unrelated third party
(the “Marcellus JV Partner”) and one or more of its Subsidiaries to develop and
operate the Marcellus JV Oil and Gas Assets.
“Marcellus JV Closing Date” means June 1, 2010.
“Marcellus JV Documents” means the Marcellus Joint Development Agreement, the
Marcellus Operator LLC Agreement, the Marcellus Transfer Agreement and any other
documents, instruments, agreements or certificates contemplated by, or executed
in connection with, the Marcellus Joint Venture.

EXCO CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------



“Marcellus JV Principal Documents” means the Marcellus Joint Development
Agreement, the Marcellus Operator LLC Agreement, and the Marcellus Transfer
Agreement.
“Marcellus JV Oil and Gas Assets” has the meaning assigned to the term “Subject
Oil and Gas Assets” in the Marcellus Joint Development Agreement as in effect on
the Marcellus JV Closing Date and as amended or restated thereafter so long as
the Administrative Agent receives an executed copy of any agreement evidencing
any amendment or restatement of such definition (or any definition used in such
definition).
“Marcellus JV Operator” means the operator of the Marcellus JV Oil and Gas
Assets located in the Appalachian Area.
“Marcellus JV Partner” has the meaning assigned to such term in the definition
of “Marcellus Joint Venture”.
“Marcellus Midstream Assets” means the gas gathering and pipeline systems and
related facilities associated with the Marcellus Shale portion of the Marcellus
JV Oil and Gas Assets.
“Marcellus Midstream Owner” means the direct or indirect owner of the Marcellus
Midstream Assets.
“Marcellus Operator LLC Agreement” means that certain Second Amended and
Restated Limited Liability Company Agreement of the Marcellus JV Operator dated
as of June 1, 2010.
“Marcellus Shale” means (a) with respect to the Commonwealth of Pennsylvania,
those subsurface depths that are below the base of (but excluding) the Haskill
Sandstone Formation (Base of Elk Sequence) formation at a measured depth of
2,758’, as identified by the Litho Density Compensated Neutron Array Induction
Temperature Log dated June 7, 2005 of the Seneca Resources operated Fee PGS SGL
No. 44 (API 37-047-23649) located in Elk County, Pennsylvania, (b) with respect
to the State of West Virginia, those subsurface depths that are below the base
of (but excluding) the Brallier Formation (Base of Elk Sequence) formation at a
measured depth of 6,612’, as identified by the Litho Density Compensated Neutron
Array Induction Temperature Log dated October 8, 2008 of the EXCO – North Coast
Energy, Inc. operated Wentz 4HS (API 47-001-02982) located in Barbour County,
West Virginia, recognizing that actual depths may vary, and (c) with respect to
the State of New York, those subsurface depths that are below the base of (but
excluding) the Genesee Formation at a measured depth of 2,548’, as identified by
the Density/Neutron, Gamma/Temperature Log dated May 6, 2005 of the Fortuna
Energy, Inc. operated Cotton-Hanlon #1 well (API 31-107-23185) located in Tioga
County, New York.
“Marcellus Transfer Agreement” means that certain Membership Interest Transfer
Agreement dated as of June 1, 2010, among the Borrower or one or more of its
Restricted Subsidiaries and the Marcellus JV Partner pursuant to which the
Borrower or one or more of its Restricted Subsidiaries transfers to the
Marcellus JV Partner (a) 100% of the Equity Interests of the Marcellus Holding
Companies and (b) 50% of the Equity Interests of each of the Marcellus JV
Operator and the Marcellus Midstream Owner.

EXCO CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect on (a) the assets or
properties, financial condition, businesses or operations of the Borrower and
the Restricted Subsidiaries taken as a whole, (b) the ability of any Credit
Party to carry out its business as of the date of this Agreement or as proposed
at the date of this Agreement to be conducted, (c) the ability of any Credit
Party to perform fully and on a timely basis its respective obligations under
any of the Loan Documents to which it is a party, or (d) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders under this Agreement and the other Loan
Documents.
“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or holds
assets, properties or interests (including Oil and Gas Interests, whether owned
directly or indirectly) with an aggregate fair market value, on a consolidated
basis, greater than five percent (5%) of the aggregate fair market value of all
of the assets, properties and interests (including Oil and Gas Interests,
whether owned directly or indirectly) of the Borrower and the Restricted
Subsidiaries, on a consolidated basis.
“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any Restricted Subsidiary is a party or by which any Oil and
Gas Interests owned by Borrower or a Restricted Subsidiary is bound, a net
overproduced gas imbalance to Borrower and the Restricted Subsidiaries, taken as
a whole, in excess of $10,000,000.
“Material Indebtedness” means Indebtedness under the Senior Notes (and any
Permitted Refinancing thereof) and any other Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of the Borrower or any one or more of the Restricted Subsidiaries in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Guarantor in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Guarantor would be required to pay if such Swap Agreement were
terminated at such time.
“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Borrowing Base Properties to which the
Borrower or any Restricted Subsidiary is a party if the aggregate volume of
Hydrocarbons sold pursuant to such agreement during the twelve (12) months
immediately preceding such date equals or exceeds ten percent (10%) of the
aggregate volume of Hydrocarbons sold by the Borrower and the Restricted
Subsidiaries, on a consolidated basis, from the Borrowing Base Properties during
the twelve (12) months immediately preceding such date.
“Maturity Date” means July 31, 2018.
“Maximum Liability” has the meaning assigned to such term in Section 8.10.
“Maximum Rate” has the meaning assigned to such term in Section 11.13.
“Midstream Facilities” has the meaning assigned to such term in the KKR
Participation Agreement.

EXCO CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------



“Minimum Mortgaged Value” has the meaning assigned to such term in Section 6.11.
“MLP Appropriate Oil and Gas Properties” has the meaning assigned to such term
in one or more of the MLP Principal Documents as in effect on the MLP Closing
Date and as amended or restated thereafter so long as the Administrative Agent
receives an executed copy of any agreement evidencing any amendment or
restatement of such definition (or any definition used in such definition).
“MLP Closing Date” means February 14, 2013.
“MLP General Partner” means EXCO/HGI GP, LLC Delaware limited liability company.
“MLP JV LLC” means EXCO/HGI JV Assets, LLC Delaware limited liability company.
“MLP Principal Documents” means, collectively, (a) a certain Unit Purchase and
Contribution Agreement by and among HGI Energy, the Borrower, EOC and MLP JV
LLC, (b) a certain Amended and Restated Limited Partnership Agreement for
EXCO/HGI MLP, (c) a certain Amended and Restated Limited Liability Company
Agreement for MLP General Partner, and (d) any other material documents and
agreements contemplated by, or executed in connection with, the EXCO/HGI MLP
and/or the MLP Transaction.
“MLP Subsidiaries” means MLP General Partner and any of its Subsidiaries and
EXCO/HGI MLP and any of its Subsidiaries and each, individually, an “MLP
Subsidiary”.
“MLP Transaction” means, collectively, (a) the contribution, sale or other
disposition by the Borrower or one or more of its Subsidiaries of (i) certain
Oil and Gas Interests generally consisting of (x) working interests in onshore
natural gas and oil exploration and production operations in the Permian Basin
from the surface to and including the Canyon Sand formation and in the East
Texas/North Louisiana area from the surface to and including the Cotton Valley
formation and (y) owned midstream assets and other assets related to such
properties to MLP JV LLC and (ii) all of the Equity Interests of MLP JV LLC to
EXCO/HGI MLP, in exchange for (1) common units of EXCO/HGI MLP representing
25.5% of the outstanding limited partnership interests of EXCO/HGI MLP, (2)
general partner units of MLP General Partner representing 50% of the outstanding
general partner interests of MLP General Partner and (3) a cash distribution of
not less than $500,000,000 and (b) the contribution by MLP Partner of not less
than $305,000,000 in cash to EXCO/HGI MLP in exchange for (i) common units of
EXCO/HGI MLP representing 74.5% of the outstanding limited partnership interests
of EXCO/HGI MLP and (ii) general partner units of MLP General Partner
representing 50% of the outstanding general partner interests of MLP General
Partner.
“MLP Transaction Documents” means the MLP Principal Documents and any other
documents, instruments, agreements or certificates contemplated by, or executed
in connection with, the EXCO/HGI MLP and/or the MLP Transaction.
“Moody’s” means Moody’s Investors Service, Inc.

EXCO CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------



“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a Lien prior and
superior in right to any other Person in favor of the Administrative Agent for
the benefit of the Secured Parties and subject only to the Liens permitted
pursuant to Section 7.02.
“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 6.11. All
Mortgages shall be in form and substance satisfactory to Administrative Agent in
its sole discretion.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).
“Net Asset Sale Amount” means at any time, the following:
(a) $400,000,000 minus
(i) with respect to any Disposition of Borrowing Base Properties described in
Section 7.03(a)(viii) the positive difference, if any, between the Net Cash
Proceeds received in connection with such Disposition and the Engineered Value
of such Borrowing Base Properties (as determined by the Administrative Agent and
confirmed by the Required Revolving Lenders);
(ii) with respect to any issuance of Senior Notes described in Section 7.01(h)
(other than any Permitted Refinancing or portion thereof that extends,
refinances, renews, replaces, defeases or refunds existing Senior Notes), the
Net Cash Proceeds of such issuance minus 25% of the stated principal amount of
such Senior Notes on the date such Senior Notes are issued (for purposes of this
clause (ii), the “stated principal amount” shall mean the stated face amount of
such Indebtedness without giving effect to any original issue discount);
(iii) subject to the limitations set forth in Section 3.06(c), with respect to
any Disposition of the Equity Interests of TGGT described in Section 7.03(a)(x),
any Net Cash Proceeds received by any Credit Party that were deemed to reduce
the Borrowing Base as a result of such Disposition;
(iv) subject to the limitations set forth in Section 3.06(c), with respect to
the initial Disposition of fifty percent (50.0%) of the undeveloped Oil and Gas
Interests in Area 1 to the KKR Parties subject to the KKR Participation
Agreement described in Section 7.03(a)

EXCO CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------



(xi), any Net Cash Proceeds received by any Credit Party that were deemed to
reduce the Borrowing Base as a result of such Disposition;
(v) subject to the limitations set forth in Section 3.06(c), with respect to any
Disposition of any Oil and Gas Interests described in Section 7.03(a)(xiii), any
Net Cash Proceeds received by any Credit Party that were deemed to reduce the
Borrowing Base as a result of such Disposition; and
(vi) with respect to any issuance of Equity Interests by a Credit Party
described in Section 3.06(d), the Net Cash Proceeds received by such Credit
Party;
(b) plus any amounts required to be refunded by any Credit Party to the KKR
Parties pursuant to the KKR Participation Agreement.
For the avoidance of doubt, (i) no Redetermination of the Borrowing Base shall
be considered or included in the calculation of the Net Asset Sale Amount and
(ii) no reduction shall be made to the Net Asset Sale Amount with respect to any
Permitted Refinancing of the Term Loans pursuant to Section 2.03 or otherwise.
“Net Cash Proceeds” means, (A) with respect to any sale, transfer, assignment or
other disposition of any Borrowing Base Properties (whether pursuant to a sale,
transfer, assignment or other disposition of Equity Interests of a Restricted
Subsidiary or otherwise) by the Borrower or any Restricted Subsidiary, the
excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such sale, but only as and when so received, over (b) the sum of
(i) the principal amount of any Indebtedness that is secured by Liens on such
assets senior to Liens securing the Obligations and that is required to be
repaid prior to any repayment of the Obligations in connection with the sale
thereof (other than the Loans), (ii) the out-of-pocket expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such sale, (iii) all
legal, title and recording tax expense and all federal, state, provincial,
foreign and local taxes required to be accrued as a liability under GAAP as a
consequence of such sale, (iv) all distributions and other payments required to
be made to minority interest holders in Restricted Subsidiaries as a result of
such sale or other disposition, (v) the deduction of appropriate amounts
provided by the seller as a reserve, in accordance with GAAP, against any
liabilities associated with the property or other assets disposed of in such
sale and retained by the Borrower or any Restricted Subsidiary after such sale
or other disposition, (vi) cash payments made to satisfy obligations resulting
from Swap Modifications or the early termination of any Swap Agreements in
connection with or as a result of any such sale or other disposition of
Borrowing Base Properties, and (vii) any portion of the purchase price from such
sale placed in escrow, whether as a reserve for adjustment of the purchase
price, for satisfaction of indemnities in respect of such sale or otherwise in
connection with such sale or other disposition; provided, however, that upon the
termination of that escrow, Net Cash Proceeds will be increased by any portion
of funds in the escrow that are released to the Borrower or any Restricted
Subsidiary (B) with respect to any Permitted Refinancing or issuance of
additional Senior Notes including any Permitted Refinancing of the Term Loans,
the cash proceeds from such refinancing or issuance net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, and prepayment fees (C)
with respect to any Swap Modification by the Borrower or any Restricted
Subsidiary, the excess, if any, of (i) the

EXCO CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------



sum of cash and cash equivalents received in connection with such Swap
Modification (after giving effect to any netting arrangements), over (ii) the
out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary in
connection with such Swap Modification, (D) with respect to any sale, transfer
or assignment of any Equity Interests of TGGT (whether pursuant to a sale,
transfer or assignment of Equity Interests of a Restricted Subsidiary or
otherwise) the excess, if any, of (a) the sum of cash and cash equivalents
received in connection with such sale, but only as and when so received over (b)
(i) the out-of-pocket expenses incurred by the Borrower or such Restricted
Subsidiary in connection with such sale, (ii) all legal, title and recording tax
expense and all federal, state, provincial, foreign and local taxes required to
be accrued as a liability under GAAP as a consequence of such sale, (iii) all
distributions and other payments required to be made to minority interest
holders in Restricted Subsidiaries as a result of such sale or other
disposition, (iv) the deduction of appropriate amounts provided by the seller as
a reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed of in such sale and retained by the Borrower
or any Restricted Subsidiary after such sale or other disposition, and (E) with
respect to the issuance of Equity Interests by any Credit Party to any Person
(other than another Credit Party), (a) the sum of cash and cash equivalents
received in connection with such sale, but only as and when so received, net of
underwriting discounts over (b) reasonable out-of-pocket costs, fees and
expenses paid or incurred in connection therewith in favor of any Person not an
Affiliate of any Credit Party.
“Net Working Capital” means, on any date of determination, the sum of (a)
Consolidated Current Assets as of such date (calculated without including Unused
Commitments as of such date) minus (b) Consolidated Current Liabilities as of
such date.
“New Borrowing Base Notice” has the meaning assigned to such term in Section
3.04.
“New Term Lender” has the meaning assigned to such term in Section 2.03(b).
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.20(c).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Obligations” means (a) any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise, (b)
Lender Hedging Obligations and (c) Cash Management Obligations; provided;
however, that Obligations of a Credit Party shall not include any Excluded Swap
Obligations of such Credit Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.


“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability

EXCO CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------



under any so-called “synthetic lease” transaction entered into by such Person,
(iv) any Material Gas Imbalance, (v) any Advance Payment Contract, or (vi) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (iii) through (vi) operating leases and usual and customary oil, gas and
mineral leases.
“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, wellbore
interests, working, royalty and overriding royalty interests, mineral interests,
leasehold interests, production payments, operating rights, net profits
interests, other non-working interests, contractual interests, non-operating
interests and rights in any pooled, unitized or communitized acreage by virtue
of such interest being a part thereof; (b) interests in and rights with respect
to Hydrocarbons other minerals or revenues therefrom and contracts and
agreements in connection therewith and claims and rights thereto (including oil
and gas leases, operating agreements, unitization, communitization and pooling
agreements and orders, division orders, transfer orders, mineral deeds, royalty
deeds, oil and gas sales, exchange and processing contracts and agreements and,
in each case, interests thereunder), and surface interests, fee interests,
reversionary interests, reservations and concessions related to any of the
foregoing; (c) easements, rights-of-way, licenses, permits, leases, and other
interests associated with, appurtenant to, or necessary for the operation of any
of the foregoing; (d) interests in oil, gas, water, disposal and injection
wells, equipment and machinery (including well equipment and machinery), oil and
gas production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.
“Original Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Original Revolving Loans” means the loans and other extensions of credit
outstanding under the Original Credit Agreement as of the Effective Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security

EXCO CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------



interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18(b)).
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning assigned to such term in Section 11.04.
“Participant Register” has the meaning assigned to such term in Section
11.04(c).
“Payment Currency” has the meaning assigned to such term in Section 8.07.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests and securing obligations that
are not overdue by more than thirty (30) days or are being contested in
compliance with Section 6.04; provided that any such Liens that are imposed
under the BG JV Documents and the Marcellus JV Documents on a unit-by-unit basis
shall cover only the assets and properties located in the drilling and
production unit in which unpaid obligations are outstanding and not any other
drilling or production unit;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article IX;

EXCO CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------



(f)    easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Credit Party;
(g)    royalties, overriding royalties, reversionary interests and similar
burdens with respect to the Oil and Gas Interests owned by the Borrower or such
Restricted Subsidiary, as the case may be, if the net cumulative effect of such
burdens does not operate to deprive the Borrower or any Restricted Subsidiary of
any material right in respect of its assets or properties (except for rights
customarily granted with respect to such interests);
(h)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business covering the property under the
lease; and
(i)    preferential rights to purchase, and provisions requiring a third party’s
consent prior to assignment and similar restraints on alienation, in each case,
granted pursuant to an oil and gas operating agreement and arising in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests including any such rights set
forth in the KKR Participation Agreement; provided such right, requirement or
restraint does not materially affect the value of such Oil and Gas Interests;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than contractual Liens described in the foregoing
clause (b) granted to operators and non-operators under oil and gas operating
agreements to the extent the obligations secured by such Liens constitute
Indebtedness).
“Permitted Investments” means:
(a)    U.S. Government Securities;
(b)    investments in demand and time deposit accounts, certificates of deposit
and money market deposits maturing within one hundred eighty (180) days of the
date of acquisition thereof issued by a bank or trust company which is organized
under the laws of the United States of America, any State thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$50,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act of 1933, as amended) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor;
(c)    investments in deposits available for withdrawal on demand with any
commercial bank that is organized under the laws of any country in which the
Borrower or any Restricted Subsidiary maintains an office or is engaged in the
oil and gas business; provided, however, that (i) all such deposits have been
made in such accounts in the ordinary course of business and (ii) such deposits
do not at any one time exceed $10,000,000 in the aggregate;

EXCO CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------



(d)    repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(e)    investments in commercial paper, maturing not more than ninety (90) days
after the date of acquisition, issued by a corporation (other than an Affiliate
of the Borrower) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America
with a rating at the time as of which any investment therein is made of “P-1”
(or higher) according to Moody’s or “A-l” (or higher) according to S&P;
(f)    investments in securities with maturities of six (6) months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s; and
(g)    investments in money market funds that invest substantially all their
assets in securities of the types described in clauses (a) through (f) above.
“Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used solely to
extend, refinance, renew, replace, defease or refund (a) any existing Senior
Notes, in whole or in part, from time to time; provided that (i) the principal
amount of such Permitted Refinancing (or if such Permitted Refinancing is issued
at a discount, the initial issuance price of such Permitted Refinancing) does
not exceed the principal amount of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (plus the amount of any premiums,
accrued and unpaid interest, fees and expenses incurred in connection
therewith), (ii) such Permitted Refinancing does not provide for any scheduled
repayment, mandatory redemption or payment of a sinking fund obligation prior to
the date that is one year after the Maturity Date, (iii)  the covenant, default
and remedy provisions of such Permitted Refinancing are not materially more
onerous to the Borrower and its Subsidiaries than those imposed by the existing
Senior Notes, (iv) the mandatory prepayment, repurchase and redemption
provisions of such Permitted Refinancing are not materially more onerous to the
Borrower and its Subsidiaries than those imposed by the existing Senior Notes,
(v) the non-default cash interest rate on the outstanding principal balance of
such Permitted Refinancing does not exceed the prevailing market rate then in
effect for similarly situated credits at the time such Permitted Refinancing is
incurred, (vi) such Permitted Refinancing is unsecured, (vii) no Subsidiary of
the Borrower is required to Guarantee such Permitted Refinancing unless such
Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
hereunder, and (viii) to the extent such Permitted Refinancing is or is intended
to be expressly subordinate to the payment in full of all of the Obligations,
the subordination provisions contained therein are either (x) at least as
favorable to the Secured Parties as the subordination provisions contained in
the existing Senior Notes or (y) reasonably satisfactory to the Administrative
Agent and the Majority Lenders, and (b) any existing Term Loans, in whole or in
part, from time to time pursuant to Section 2.03 or otherwise; provided that
(i) the principal amount of such Permitted Refinancing (or if such Permitted
Refinancing is issued at a discount, the initial issuance price of such
Permitted Refinancing) does not exceed the principal amount of

EXCO CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------



the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (plus the amount of any premiums, accrued and unpaid interest, fees and
expenses incurred in connection therewith), (ii) such Permitted Refinancing does
not provide for any scheduled repayment, mandatory redemption or payment of a
sinking fund obligation prior to the date that is one year after the Maturity
Date in excess of 2% of the principal amount outstanding in any period of twelve
consecutive calendar months, (iii) such Permitted Refinancing is secured on a
pari passu basis with the Obligations, (iv) the covenant, default, remedy and
voting provisions of such Permitted Refinancing are substantially similar to
this Agreement, taken as a whole and (v) the non-default cash interest rate on
the outstanding principal balance of such Permitted Refinancing does not exceed
the prevailing market rate then in effect for similarly situated credits at the
time such Permitted Refinancing is incurred.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” means a Pledge and Security Agreement in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of Borrower or any Restricted Subsidiary
in the Equity Interest of each Restricted Subsidiary and of each Affiliate that
is an operator of any Borrowing Base Properties (other than the Equity Interests
of the Borrower) and otherwise in form and substance satisfactory to the
Administrative Agent.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE
BANK, N.A.’S LOWEST RATE.
“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the historical financial statements described in Section 4.04
and after giving effect to the Transactions, together with appropriate
supporting details and a statement of underlying assumptions, in each case in
form and substance satisfactory to the Lenders and for the period from the
Effective Date through December 31, 2017.
“Projected Oil and Gas Volumes” means, with respect to any Proposed Oil and Gas
Acquisition, the forecasted production from proved producing reserves from the
Oil and Gas Interests subject to such Proposed Oil and Gas Acquisition as
reflected in a separate report delivered to the Administrative Agent meeting the
requirements of a Reserve Report and otherwise in form and substance
satisfactory to the Administrative Agent.

EXCO CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------



“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in Section 3.03.
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 3.03.
“Proposed Oil and Gas Acquisition” has the meaning assigned to such term in
Section 7.05.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Redetermination” means any Scheduled Redetermination or Interim
Redetermination.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 3.04.
“Register” has the meaning assigned to such term in Section 11.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Replacement Facility Closing Date” has the meaning assigned to such term in
Section 2.03(b).
“Replacement Term Loans” has the meaning assigned to such term in Section
2.03(b).
“Required ET/NL Assignments” has the meaning assigned to such term in Section
7.03.
“Required Assignments” means, collectively, the Required ET/NL Assignments, the
Required Marcellus Assignments, the Required MLP Assignments and the Required
KKR Assignments.
“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and Unused Commitments representing at least
sixty-six two-thirds percent (66-2/3%) of the sum of the Aggregate Revolving
Credit Exposure and Unused Commitments at such time.

EXCO CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------



“Required Marcellus Assignments” has the meaning assigned to such term in
Section 7.03(a)(xiv).
“Required MLP Assignments” has the meaning assigned to such term in Section
7.03(a)(xv).
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or June
30th (or such other date in the event of an Interim Redetermination), the oil
and gas reserves attributable to the Oil and Gas Interests of the Borrower and
the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption or Lender Certificate
pursuant to which such Lender shall have assumed or agreed to provide its
Revolving Commitment, as applicable, as such commitment may be (a) reduced from
time to time pursuant to Section 2.02, (b) increased from time to time as a
result of such Lender delivering a Lender Certificate pursuant to Section 2.03,
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04; provided that any Lender’s Revolving
Commitment shall not at any time exceed such Lender’s Applicable Percentage of
the Available Borrowing Base then in effect. The initial amount of each Lender's
Revolving Commitment is set forth on the Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders'
Revolving Commitments is $1,300,000,000.



EXCO CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------



“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and LC
Exposure at such time.


“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(a).


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.
“Scheduled Redetermination” has the meaning assigned to such term in Section
3.02.
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been determined pursuant to a Scheduled Redetermination becomes effective as
provided in Section 3.04.
“Secured Party” means the Administrative Agent, any Lender, any Lender
Counterparty and any other holder of Obligations including any Cash Management
Obligations and Lender Hedging Obligations.
“Security Instruments” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents and all mortgages, security agreements, pledge
agreements, collateral assignments and other collateral documents covering the
Oil and Gas Interests of the Borrower and the Restricted Subsidiaries and the
Equity Interests of the Restricted Subsidiaries and other personal property,
equipment, oil and gas inventory and proceeds of the foregoing, all such
documents to be in form and substance reasonably satisfactory to the
Administrative Agent.
“Senior Note Documents” means the Senior Notes, the Indenture, the Senior Notes
Guaranty, collectively, or each of such documents singularly, and any documents
or instruments contemplated by or executed in connection with any of them, in
each case, as amended, modified, supplemented or restated from time to time to
the extent permitted under this Agreement.
“Senior Notes” means, the (i) 7.500% Senior Notes due 2018 issued pursuant to
the Indenture and (ii) all additional senior unsecured notes, senior
subordinated notes, second lien term loans or other Indebtedness permitted under
Section 7.01(h); provided that (a) the terms of such Indebtedness (other than
the 7.500% Senior Notes due 2018 outstanding as of the date hereof) do not
provide for any scheduled repayment, mandatory redemption (including any
required offer to redeem) or payment of a sinking fund obligation prior to the
date that is one year after the Maturity Date (except for any offer to redeem
such Indebtedness (including the 7.500% Senior Notes due 2018) required as a
result of asset sales or the occurrence of a “Change of Control” under and as
defined in the Indenture), (b) except for second lien term loans, such
Indebtedness is unsecured, (c) the non-default interest rate on the outstanding
principal balance of such Indebtedness does not exceed the prevailing

EXCO CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------



market rate then in effect for similarly situated credits at the time such
Indebtedness is issued, (d) no Subsidiary of the Borrower is required to
Guarantee such Indebtedness unless such Subsidiary is (or concurrently with any
such Guarantee becomes) a Guarantor hereunder, (e) with respect to any such
Indebtedness evidenced by senior subordinated notes, such notes and any Liens
securing such notes, are expressly subordinate to the payment in full of and, if
applicable the Liens securing such notes, to all of the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent and the Majority
Lenders and (f) with respect to any such Indebtedness evidenced by second lien
term loans, the Liens securing such loans are expressly subordinate to the Liens
securing the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent and the Majority Lenders.
“Senior Notes First Supplemental Indenture” means that certain First
Supplemental Indenture among the Borrower, certain Subsidiaries of the Borrower
and the Wilmington Trust Company, as trustee, with respect to the issuance of
the 7.500% Senior Notes due 2018.
“Senior Notes Guaranty” means a supplemental indenture, in a form satisfactory
to the Agent, pursuant to which a Subsidiary guarantees the Borrower’s
obligations with respect to the Senior Notes on the terms provided for in the
Senior Notes Indenture.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Representations” means the representations and warranties set forth
in Sections 4.01, 4.02, 4.03, 4.04(a), 4.07, 4.08, 4.14, 4.15, 4.17, 4.20, 4.21
and 4.22.
“Specified Value” means on any date of determination, with respect to each
transfer, assignment or conveyance of Oil and Gas Interests by EBG Acquisition
or any of its Subsidiaries to any Credit Party, the lesser of (a) the Engineered
Value of such Oil and Gas Interests as determined by the Administrative Agent as
of such date of determination and (b) the drilling and development costs paid
prior to such date of determination with the proceeds of investments made
pursuant to clause (j) of Section 7.04 to develop such Oil and Gas Interests.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental

EXCO CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------



reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of the Borrower.
“Super-Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least eighty percent (80%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Commitments have been terminated, Lenders having Credit Exposures representing
at least eighty percent (80%) of the Aggregate Credit Exposure at such time. The
Credit Exposures and Unused Commitments of any Defaulting Lender shall be
disregarded in determining Super-Majority Lenders at any time.
“Surplus Cash” means the lesser of (i) cash and cash equivalents of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, that constitute
Permitted Investments and (ii) the amount by which Net Working Capital exceeds
zero ($0.00).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that in no event shall any (a)
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Credit Party or any Restricted Subsidiary or (b) near term spot market
purchase and sale of a commodity in the ordinary course of business based on a
price determined by a rate quoted on an organized exchange for actual physical
delivery, be a Swap Agreement.
“Swap Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement (including any Existing Swap Agreement) for Crude Oil or
Natural Gas.

EXCO CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------



“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“TGGT Contribution Agreement” means that certain Contribution Agreement,
effective as of January 1, 2009, among EOC, Vaughan Holding Company, LLC and BG
Gathering, as amended, supplemented or otherwise modified from time to time to
the extent permitted under the terms of this Agreement.
“TGGT Holdings” means TGGT Holdings, LLC, a Delaware limited liability company,
and its successors and assigns.
“TGGT Holdings LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement, dated as of August 14, 2009, among BG Gathering,
EOC, TGGT Holdings, and the Administrative Agent, as amended, supplemented or
otherwise modified from time to time to the extent permitted under the terms of
this Agreement.
“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment.


“Term Loan Commitment” means (a) as to any Term Lender, the commitment of such
Term Lender to make Term Loans as set forth in Schedule 2.01 or in the most
recent Assignment and Assumption executed by such Term Lender, as applicable, as
such commitment may be increased from time to time as a result of such Lender
delivering a Lender Certificate pursuant to Section 2.03, and (b) as to all Term
Lenders, the aggregate commitment of all Term Lenders to make Term Loans, which
aggregate commitment shall be $300,000,000 on the Effective Date. After
advancing the Term Loan, each reference to a Term Lender's Term Loan Commitment
shall refer to such Term Lender's Applicable Percentage of the Term Loans.


“Term Loans” means the Term Loans extended by the Term Lenders to the Borrower
pursuant to Section 2.01(b) hereof.


“Total PV-9 Value” means, as of any date of determination thereof with respect
to the Oil and Gas Interests described in the Acquisition Reserve Reports
delivered to the Administrative Agent, the net present value, discounted at nine
percent (9%) per annum, of the future net revenues expected to accrue to the
Credit Parties’ collective interest in such Oil and Gas Interests during the
remaining expected economic lives of such Oil and Gas Interests.
“Transactions” means (i) the execution, delivery and performance by the Credit
Parties of this Agreement and the Loan Documents, (ii) the borrowing of Loans,
(iii) the use of the proceeds thereof, (iv) the issuance of Letters of Credit
hereunder, (iv) the grant of Liens by the Credit Parties on the Mortgaged
Properties and the other Collateral pursuant to the Security Instruments, (v)
the

EXCO CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------



consummation of the Eagle Ford Acquisition, and (vi) the execution and delivery
of the KKR Participation Agreement by the parties thereto and the disposition of
the Oil and Gas Interests contemplated to occur on the Effective Date or within
thirty (30) days thereafter pursuant to the KKR Participation Agreement.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, (b) any Subsidiary of an
Unrestricted Subsidiary, (c) TGGT Holdings and any of its Subsidiaries, (d) EBG
Acquisition and any of its Subsidiaries, (e) Black Bear Gathering and any of its
Subsidiaries, (f) Bonchasse Land Company, LLC, a Louisiana limited liability
company and any of its Subsidiaries, (g) the Marcellus JV Operator and any of
its Subsidiaries, (h) the Marcellus Midstream Owner and any of its Subsidiaries,
(i) the MLP Subsidiaries and (j) Admiral Acquisition Sub and one or more
Subsidiaries formed to facilitate the assignment of Oil and Gas Interest in
accordance with the KKR Participation Agreement so long as all of the Equity
Interests of such Subsidiaries are transferred to the KKR Parties in accordance
with the KKR Participation Agreement on or before five (5) Business Days after
the Effective Date (or such longer period of time as Administrative Agent may
permit but in any event no longer than thirty (30) days after the Effective
Date). The Board of Directors of the Borrower may designate any Subsidiary
(including any newly acquired or newly formed Subsidiary) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries at the time of such
designation or at any time thereafter (i) is a Material Domestic Subsidiary,
(ii) owns Oil and Gas Interests included in the Borrowing Base Properties or
(iii) guarantees, or is a primary obligor of, any indebtedness, liabilities or
other obligations under any Senior Notes (or any Permitted Refinancing thereof).
“Unused Commitment” means, with respect to each Revolving Lender at any time,
such Revolving Lender’s Revolving Commitment at such time minus such Revolving
Lender’s Revolving Exposure at such time.
“Unused Commitment Fee” has the meaning assigned to such term in Section
2.13(a).
“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f).

EXCO CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower, any other Credit Party and the
Administrative Agent.
Section 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments restatements, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” or “Property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time. No provision of this Agreement or any other Loan
Document shall be construed or interpreted to the disadvantage of any party
hereto by reason of such party’s having, or being deemed to have, drafted,
structured, or dictated such provision.
Section 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall

EXCO CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------



be interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
Section 1.05.     Oil and Gas Definitions. For purposes of this Agreement and
the other Loan Documents, the terms “proved reserves,” “proved developed
reserves,” “proved undeveloped reserves,” “proved developed nonproducing
reserves” and “proved developed producing reserves,” have the meaning given such
terms from time to time and at the time in question by the Society of Petroleum
Engineers of the American Institute of Mining Engineers.
Section 1.06.     Time of Day. Unless otherwise specified, all references to
times of day shall be references to Central time (daylight or standard, as
applicable).
Article II    

The Credits
Section 2.01.     Commitments. Subject to the terms and conditions set forth
herein, (a) each Lender that was a Lender under and as defined in the Original
Credit Agreement agrees to continue the Original Revolving Loans and each Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the Aggregate Revolving Credit Exposure exceeding the
Revolving Commitment and (b) each Term Lender severally (and not jointly) agrees
to make a Term Loan to the Borrower on the Effective Date, in an amount equal to
such Lender’s Term Loan Commitment, in each case by making immediately available
funds available to the Administrative Agent’s designated account. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.
Section 2.02.     Termination and Reduction of the Revolving Commitment.
(a)    Unless previously terminated, (i) the initial Term Loan Commitments shall
terminate at 5:00 p.m. on the Effective Date and (ii) all other Commitments
shall terminate on the Maturity Date. If at any time the Revolving Commitments
are terminated or reduced to zero, then the Revolving Commitments shall
terminate on the effective date of such termination or reduction.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitment; provided that (i) each reduction of the Revolving
Commitment shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and shall be applied ratably to each Lender’s
Revolving Commitment and (ii) the Borrower shall not terminate or reduce the
Revolving Commitment if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11 and Section 2.12, the Aggregate Revolving
Credit Exposure would exceed the Revolving Commitment.

EXCO CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------



(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitment under paragraph (b) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination of the Revolving Commitment shall be permanent. Each
reduction of the Revolving Commitment shall be made ratably among the Lenders in
accordance with their respective Revolving Commitment.
Section 2.03.     Additional Lenders; Increases in Revolving Commitments;
Replacement Term Facilities; Incremental Term Facilities.
(a)    Increases in Revolving Commitments. If (i) no Default exists as of the
date of such increase or would be caused by such increase, (ii) the Borrower
shall concurrently pay any additional fees required as a result of such
increase, (iii) immediately after giving effect to such increase, the Revolving
Commitments plus the outstanding Term Loans and any Replacement Term Loans
(after giving effect to any replacement thereof) do not exceed the Borrowing
Base then in effect, and (iv) at the time of and immediately after giving effect
to such increase, the Borrower is in pro forma compliance with the financial
covenants set forth in Section 7.11 as of the last day of the most recently
ended fiscal quarter for which the financial statements and compliance
certificate required under Section 6.01 have been delivered to the
Administrative Agent and the Lenders, with the prior written consent of the
Administrative Agent, the Borrower may increase the Revolving Commitments by
providing written notice of such increase to the Administrative Agent. Each
Revolving Lender shall have the right, but not the obligation, in each such
Revolving Lender’s sole discretion, to provide a portion of such increase in the
Revolving Commitments up to the portion of such increase that such Revolving
Lender’s existing Revolving Commitment bears to the aggregate amount of the
existing Revolving Commitments of all Revolving Lenders electing to participate
in such requested increase by executing and delivering to the Borrower and the
Administrative Agent a certificate substantially in the form of Exhibit F hereto
(a “Lender Certificate”). In the event that, within 10 Business Days of the
Administrative Agent’s receipt of such written notice from the Borrower, the
existing Lenders fail to provide increases to their respective Revolving
Commitments sufficient to satisfy such requested increase in the Revolving
Commitments, the Borrower may adjust the previously requested increase to
reflect the increased Revolving Commitments of existing Revolving Lenders or one
or more financial institutions reasonably acceptable to the Administrative Agent
may become a Revolving Lender under this Agreement by executing and delivering
to the Borrower and the Administrative Agent a Lender Certificate. Upon receipt
by the Administrative Agent of Lender Certificates representing increases to
existing Revolving Lender Revolving Commitments and/or Revolving Commitments
from new Revolving Lenders as provided in this Section 2.03 in an aggregate
amount equal to the requested increase (as the same may have been adjusted), (i)
the Revolving Commitments (including the Revolving Commitment of any Person that
becomes a Revolving Lender by delivery of such a

EXCO CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------



Lender Certificate) automatically without further action by the Borrower, the
Administrative Agent or any Lender shall be increased on the effective date set
forth in such Lender Certificates by the amount indicated in such Lender
Certificates, (ii) the Register shall be amended to add the Revolving
Commitments of each additional Revolving Lender or to reflect the increase in
the Revolving Commitments of each existing Revolving Lender, and the Applicable
Percentages of the Revolving Lenders shall be adjusted accordingly to reflect
each additional Revolving Lender or the increase in the Revolving Commitments of
each existing Revolving Lender, (iii) any such additional Revolving Lender shall
be deemed to be a party in all respects to this Agreement and any other Loan
Documents to which the Lenders are a party, and (iv) upon the effective date set
forth in such Lender Certificate, any such Revolving Lender party to the Lender
Certificate shall purchase and each existing Revolving Lender shall assign to
such Revolving Lender a pro rata portion of the outstanding Credit Exposure of
each of the existing Revolving Lenders such that the Revolving Lenders
(including any additional Revolving Lender, if applicable) shall have the
appropriate portion of the Aggregate Credit Exposure of the Revolving Lenders
(based in each case on such Revolving Lender’s Applicable Percentage of
Revolving Commitments, as applicable, as revised pursuant to this Section), and
the Borrower shall have paid to the Revolving Lenders any amounts due pursuant
to Section 2.17 as a result of such purchase and assignment.
(b)    Replacement Term Facilities.
(i)    With the prior written consent of the Administrative Agent, the Borrower
and any one or more Lenders (including New Term Lenders) may agree that such
Lenders shall make term loans (the “Replacement Term Loans”) to replace the
Initial Term Loans made thereafter by executing and delivering to the
Administrative Agent a notice (in form and substance reasonably satisfactory to
the Administrative Agent) specifying (A) the amount of the Replacement Term
Loans, (B) the applicable closing date for the Replacement Term Loans (each a
“Replacement Term Loans Closing Date”), (C) the applicable maturity date for the
Replacement Term Loans (which in any event shall not be earlier than the
Maturity Date), (D) the amortization schedule for the Replacement Term Loans,
(E) the Applicable Margin and other pricing terms for the Replacement Term Loans
and (F) the other terms and conditions of the Replacement Term Loans, which, in
each case, shall be reasonably acceptable to the Administrative Agent. The
Replacement Term Loans shall rank pari passu in right of payment and of security
with the Revolving Loans and after giving effect to the issuance of the
Replacement Term Loans, the Revolving Commitments plus the outstanding Initial
Term Loans and any Replacement Term Loans (after giving effect to any
replacement thereof) do not exceed the Borrowing Base then in effect. No Lender
shall have any obligation to participate in the making of any Replacement Term
Loans unless it agrees to do so in its sole discretion.
(ii)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower (which consent shall not be unreasonably withheld)
and the Administrative Agent, elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.03(b) shall execute a
Lender Certificate whereupon such bank, financial institution or other entity (a
“New Term Lender”) shall become a Lender

EXCO CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------



for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.
(iii)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on any Replacement Term Loans Closing Date,
this Agreement shall be amended to the extent necessary to reflect the existence
and terms of the Replacement Term Loans being made on such Replacement Term
Loans Closing Date. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower's consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
(c)    Incremental Term Facilities.
(i)    With the prior written consent of the Administrative Agent, the Borrower
and any one or more Lenders (including New Term Lenders) may agree that such
Lenders shall make incremental term loans (the “Incremental Term Loans”) by
executing and delivering to the Administrative Agent a notice (in form and
substance reasonably satisfactory to the Administrative Agent) specifying (A)
the amount of the Incremental Term Loans, (B) the applicable closing date for
the Incremental Term Loans (each an “Incremental Term Loan Closing Date”), (C)
the applicable maturity date for the Incremental Term Loans (which in any event
shall not be earlier than the Maturity Date), (D) the amortization schedule for
the Incremental Term Loans, (E) the Applicable Margin and other pricing terms
for the Incremental Term Loans and (F) the other terms and conditions of the
Incremental Term Loans, which, in each case, shall be reasonably acceptable to
the Administrative Agent. The Incremental Term Loans shall rank pari passu in
right of payment and of security with the Revolving Loans and after giving
effect to the issuance of the Incremental Term Loans, the Revolving Commitments
plus the Incremental Term Loans, plus, the outstanding Replacement Term Loans
(after giving effect to any replacement thereof) do not exceed the Borrowing
Base then in effect. No Lender shall have any obligation to participate in the
making of any Incremental Term Loans unless it agrees to do so in its sole
discretion.
(ii)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower (which consent shall not be unreasonably withheld)
and the Administrative Agent, elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.03(c) shall execute a
Lender Certificate whereupon such New Term Lender shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(iii)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on any Incremental Term Loan Closing Date,
this Agreement shall be amended to the extent necessary to reflect the existence
and terms of the Incremental Term Loans being made on such Incremental Term Loan
Closing Date. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower's consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

EXCO CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------



Section 2.04.     Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    Subject to Section 2.15, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Revolving
Borrowing is made, such Revolving Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.07(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
Section 2.05.     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., three (3) Business
Days before the date of the proposed Eurodollar Borrowing or (b) in the case of
an ABR Borrowing, not later than 11:00 a.m., one (1) Business Day before the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.07(e) may be given not later than 10:00 a.m., on the
date of the proposed Revolving Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or electronic mail to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.04:
(iv)    the aggregate amount of the requested Borrowing;
(v)    the date of such Borrowing, which shall be a Business Day;

EXCO CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------



(vi)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(vii)    in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(viii)    the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.08.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.06.     Reserved.
Section 2.07.     Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own or the
account of any Restricted Subsidiary in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed

EXCO CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------



$100,000,000 and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Revolving Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.05 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.08 with respect to
Loans made by such Revolving Lender (and Section 2.08 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the

EXCO CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------



Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse the Issuing Bank, then to such Revolving Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by

EXCO CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------



telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing at least sixty-six and
two-thirds percent (66⅔%) of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in the
Cash Collateral Account an amount in cash equal to the total LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clauses (h) or (i) of Article IX.

EXCO CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------



(ii)    All cash collateral provided by Borrower or any other Credit Party
pursuant to the request of the Administrative Agent in accordance with Section
2.21(c) shall be deposited in the Cash Collateral Account.
(iii)    Deposits in the Cash Collateral Account made pursuant to either the
foregoing paragraph (i) of this Section 2.07(j) or Section 2.21(c) shall be held
by the Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and Borrower hereby grants a security interest
in such cash and each deposit account into which such cash is deposited to
secure the Obligations under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Cash Collateral Account. Other than interest at the rate per annum in
effect for accounts of the same type maintained with the Administrative Agent at
such time and any interest earned on the investment of such deposits, which
investments shall be of the type described in clause (b) of the definition of
Permitted Investments and shall be made by the Administrative Agent in
consultation with the Borrower (unless an Event of Default shall have occurred
and be continuing, in which case, such investments shall be made at the option
and sole discretion of the Administrative Agent) and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in the Cash Collateral
Account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing sixty-six and two-thirds percent (66⅔%) or more of the
total LC Exposure), be applied to satisfy other Obligations under this
Agreement.
(v)    If the Borrower is required to provide cash collateral pursuant to either
paragraph (i) of this Section 2.07(j) or Section 2.21(c), the amount of such
cash collateral (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after (x) in the case of cash
collateral provided pursuant to paragraph (i) above, all Events of Default have
been cured or waived and (y) in the case of cash collateral provided pursuant to
Section 2.21(c), the date on which such cash collateral is no longer required
pursuant to Section 2.21(c).
Section 2.08.     Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that, Term Loans shall be
made as provided in Sections 2.01(b) and 2.03. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the

EXCO CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------



reimbursement of an LC Disbursement as provided in Section 2.07(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.09.     Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request; provided that
all Borrowings on the Effective Date shall be ABR Borrowings. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic mail to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

EXCO CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------



(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.10.     Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Maturity Date. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Term Lender
the then unpaid principal amount of each Term Loan on the Maturity Date.
(b)    Borrower and each surety, endorser, guarantor and other party ever liable
for payment of any sums of money payable under this Agreement, jointly and
severally waive presentment and demand for payment, notice of intention to
accelerate the maturity, protest, notice of protest and nonpayment, as to the
payments due under this Agreement or any other Loan Document and as to each and
all installments hereunder and thereunder, and agree that their liability under
this Agreement or any other Loan Document shall not be affected by any renewal
or extension in the time of payment hereof, or in any indulgences, or by any
release or change in any security for the payment of the Obligations, and hereby
consent to any and all such renewals, extensions, indulgences, releases or
changes.

EXCO CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------



(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c)
or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(f)    Any Lender or Participant may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender or Participant a promissory note payable to the order of
such Lender or Participant (or, if requested by such Lender or Participant, to
such Lender or Participant and its registered assigns) and in the form attached
hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
Section 2.11.     Optional Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole and or in part, subject to prior notice in
accordance with paragraph (b) of this Section; provided that any prepayment made
at any time a Borrowing Base Deficiency exists shall be applied ratably to the
prepayment of Revolving Borrowings to the extent required to eliminate such
Borrowing Base Deficiency.
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m.
three (3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m. one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination or reduction of the
Revolving Commitment as contemplated by Section 2.02, then such notice of
prepayment may be revoked if such notice of termination or reduction is revoked
in accordance with Section 2.02. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a

EXCO CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------



Borrowing of the same Type as provided in Section 2.04. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.14.
Section 2.12.     Mandatory Prepayment of Loans.
(a)    Except as otherwise provided in Section 2.12(b) and 2.12(c), in the event
a Borrowing Base Deficiency exists, the Borrower shall either (a) within fifteen
(15) days after written notice from the Administrative Agent to the Borrower of
such Borrowing Base Deficiency, by instruments satisfactory in form and
substance to the Lenders, provide the Lenders with additional security
consisting of Oil and Gas Interests with value and quality satisfactory to the
Lenders in their sole discretion to eliminate such Borrowing Base Deficiency, or
prepay, subject to the payment of any funding indemnification amounts required
by Section 2.17 but without premium or penalty, the principal amount of the
Loans in an amount sufficient to eliminate such Borrowing Base Deficiency (or by
a combination of such additional security and such prepayment eliminate such
Borrowing Base Deficiency), or (b) within fifteen (15) days after written notice
from the Administrative Agent to the Borrower of such Borrowing Base Deficiency,
elect to prepay, subject to the payment of any funding indemnification amounts
required by Section 2.17 but without premium or penalty, the principal amount of
such Borrowing Base Deficiency in not more than six (6) equal monthly
installments plus accrued interest thereon with the first such monthly payment
being due upon the thirtieth (30th) day after the Borrower’s receipt of notice
of such Borrowing Base Deficiency.
(b)    If the Borrower or any Restricted Subsidiary Disposes of any Borrowing
Base Properties at any time (whether pursuant to a Disposition of Equity
Interests of a Restricted Subsidiary permitted pursuant to Section 7.03 or
otherwise) or a Borrowing Base Deficiency occurs as a result of any other event
described in Section 3.06, the Borrower shall prepay Revolving Borrowings, to
the extent necessary to eliminate any Borrowing Base Deficiency that may exist
or that may have occurred as a result of such Disposition or other event
described in Section 3.06 on or within two (2) Business Days of the date it or
any Restricted Subsidiary receives the Net Cash Proceeds from such Disposition
or any other event described in Section 3.06; provided, that with respect to any
such Disposition of Borrowing Base Properties at any time after the Asset Sale
Termination Date, any Net Cash Proceeds from any Disposition received by
Borrower or any Restricted Subsidiary in excess of the amount necessary to
eliminate any such Borrowing Base Deficiency may be used within three hundred
sixty (360) days after such Disposition to (i) acquire property, plant and
equipment or any business entity used or useful in carrying on the business of
the Borrower and its Restricted Subsidiaries and having a fair market value at
least equal to the fair market value of the properties Disposed of or to improve
or replace any existing property of the Borrower and its Restricted Subsidiaries
used or useful in carrying on the business of the Borrower and its Restricted
Subsidiaries or (ii) prepay the Loans in accordance with the instructions of the
Borrower (unless an Event of Default exists in which event any amounts prepaid
shall be applied to the Loans at the discretion of the Administrative Agent).
(c)    If, after giving effect to any termination or reduction of the Revolving
Commitment pursuant to Section 2.02(b), the Aggregate Credit Exposure exceeds
the Borrowing Base, then the Borrower shall immediately (and in any event on the
Business Day of such termination or reduction)

EXCO CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------



(i) prepay the Revolving Borrowings on the date of such termination or reduction
in an aggregate principal amount equal to such excess, and (ii) if any excess
remains after prepaying all of the Revolving Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.07(j).
(d)    In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of any Credit Party in respect of the incurrence of any
Indebtedness after the Effective Date in connection with any Permitted
Refinancing of the Term Loans outstanding on the Effective Date (the “Initial
Term Loans”) pursuant to Section 2.03 or otherwise, the Borrower shall,
immediately after such Net Cash Proceeds are received by any Credit Party, apply
such amounts to prepay the Initial Term Loans in an aggregate amount equal to
100% of such Net Cash Proceeds until such Initial Terms Loans are paid in full.
(e)    Amounts applied to the prepayment of Borrowings pursuant to Section
2.12(a) 2.12(b) and 2.12(c) shall be first applied ratably to ABR Revolving
Borrowings then outstanding and, upon payment in full of all outstanding ABR
Revolving Borrowings, second, to Eurodollar Revolving Borrowings then
outstanding, and if more than one Eurodollar Revolving Borrowing is then
outstanding, to each such Eurodollar Revolving Borrowing beginning with the
Eurodollar Revolving Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Revolving
Borrowing with the most number of days remaining in the Interest Period
applicable thereto and in the event all Revolving Borrowings are paid in full,
any remaining amounts shall be applied to prepayment of Term Loan Borrowings in
the order specified in Section 2.12(f). Any prepayments pursuant to this Section
shall be without penalty or premium but otherwise accompanied by accrued
interest to the extent required by Section 2.14 and any funding indemnification
amounts required by Section 2.17. Amounts applied to the payment of Revolving
Borrowings pursuant to this Section may be reborrowed subject to and in
accordance with the terms of this Agreement.
(f)    Amounts applied to the prepayment of Borrowings pursuant to Section
2.12(d) shall be first applied ratably to ABR Term Loan Borrowings then
outstanding and, upon payment in full of all outstanding ABR Term Loan
Borrowings, second, to Eurodollar Term Loan Borrowings then outstanding, and if
more than one Eurodollar Term Loan Borrowing is then outstanding, to each such
Eurodollar Term Loan Borrowing beginning with the Eurodollar Term Loan Borrowing
with the least number of days remaining in the Interest Period applicable
thereto and ending with the Eurodollar Term Loan Borrowing with the most number
of days remaining in the Interest Period applicable thereto. Any prepayments
pursuant to this Section shall be without penalty or premium but otherwise
accompanied by accrued interest to the extent required by Section 2.14 and any
funding indemnification amounts required by Section 2.17. Amounts applied to the
payment of Term Loan Borrowings pursuant to this Section may not be reborrowed.
Section 2.13.     Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Revolving Lender, an unused commitment fee (the “Unused Commitment Fee”)
equivalent to the Applicable Rate times the daily average of the Aggregate
Unused Commitments. Such Unused

EXCO CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------



Commitment Fee shall be calculated on the basis of a year consisting of 360
days. The Unused Commitment Fee shall be payable in arrears on the last day of
March, June, September and December of each year, commencing with the first such
date to occur after the Effective Date, and on the Maturity Date for any period
then ending for which the Unused Commitment Fee shall not have been theretofore
paid. In the event the Revolving Commitments terminate on any date other than
the last day of March, June, September or December of any year, the Borrower
agrees to pay to the Administrative Agent, for the account of each Revolving
Lender, on the date of such termination, the total Unused Commitment Fee due for
the period from the last day of the immediately preceding March, June, September
or December, as the case may be, to the date such termination occurs.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate equal to 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    Borrower agrees to pay to the Administrative Agent and J.P. Morgan, for
their respective accounts, the fees set forth in the Fee Letter payable to the
Administrative Agent and J.P. Morgan and such other fees payable in the amounts
and at the times separately agreed upon between the Borrower, the Administrative
Agent and J.P. Morgan.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Commitment
Fees and participation fees, to the Lenders. Subject to Section 11.13, fees paid
shall not be refundable under any circumstances.
Section 2.14.     Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

EXCO CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------



(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments and
on the Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period at a time when no Borrowing Base
Deficiency exists), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.15.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective,

EXCO CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------



and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
Section 2.16.     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, costs or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)        (iii) subject any Recipient to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Eurodollar Loan) or to increase the cost to such Lender, the Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

EXCO CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------



(c)    A certificate of a Lender or the Issuing Bank setting forth (i) the
amount or amounts reasonably necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in clause (a) or
(b) of this Section, (ii) the factual basis for such compensation, and (iii) the
manner in which such amount or amounts were calculated, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.17.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower within one hundred eighty (180) days after such Lender incurs such
loss, cost or expense and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

EXCO CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------



Section 2.18.     Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by or account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless required by any applicable law.
If any applicable law (as determined by an applicable Withholding Agent in its
sole discretion exercised in good faith) requires the deduction or withholding
of any such payment by a Withholding Agent, then the applicable Withholding
Agent may so deduct or withhold and shall timely pay the full amount of deducted
or withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
the applicable Credit Party shall be increased as necessary so that, net of such
deduction or withholding (including such deduction or withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse
the Administrative Agent for the payment of, any Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section 2.18(d)) that are paid or payable by such Recipient
or required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.18(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of such payment or liability. Such certificate
shall be conclusive absent manifest error. Such Recipient shall deliver a copy
of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan
Document, (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental

EXCO CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------



Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of such payment or liability. Such certificate shall be
conclusive absent manifest error.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii) (D) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall update such form or certificate or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Non-U.S. Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent or, if available, an
original signed form) on or prior to the date on which such Lender becomes a
party under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly completed and
executed copies (or, if available, an original signed form) of whichever of the
following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with

EXCO CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------



respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (x) IRS Form W-8BEN
and (y) a tax certificate substantially in the form of Exhibit G-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code(a “U.S. Tax Compliance
Certificate”); or
(4)    in the case of a Non-U.S. Lender that is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-1, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 on behalf of
each such direct and indirect partner.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by law as a basis for
claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the withholding or deduction required
by law to be made.
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to

EXCO CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------



fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.18(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.18(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.18(e) and (f), the term “Lender”
includes any Issuing Bank.
(i)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.19.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, Section 2.17 or Section 2.18, or
otherwise) prior to 12:00 noon on the date when due,

EXCO CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------



in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at JPMorgan Chase Bank,
N.A., Mail Code IL1-0010, 10 South Dearborn, 7th Floor, Chicago, Illinois
60603-2003, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 2.16, Section 2.17,
Section 2.18 and Section 11.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.12) or (ii) after an Event of Default has occurred and is
continuing, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower or any other Credit Party (other than in
connection with Cash Management Obligations or Lender Hedging Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower or any other Credit Party (other than in connection with Cash
Management Obligations or Lender Hedging Obligations), third, to pay interest
then due and payable on the Loans and unreimbursed LC Disbursements ratably,
fourth, to pay the portion of the Obligations constituting unpaid principal of
the Loans, unreimbursed LC Disbursements and payment obligations then owing with
respect to Cash Management Obligations or Lender Hedging Obligations and to pay
an amount to the Administrative Agent equal to one hundred three percent (103%)
of the aggregate LC Exposure to be held as cash collateral for such Obligations
(to the extent not otherwise cash collateralized by the Borrower pursuant to
this Agreement), in each case, ratably among the Administrative Agent, the
Lenders, the Issuing Bank, the Lender Counterparties and the holders of any Cash
Management Obligations, and fifth, to the payment of any other Obligations due
to the Administrative Agent, any Lender or any other Secured Party by any Credit
Party or any Restricted Subsidiary. Notwithstanding the foregoing, amounts
received from any Credit Party that is not an Eligible Contract Participant
shall not be applied to any Excluded Swap Obligations owing to a Lender
Counterparty (it being understood, that in the event that any amount is applied
to Obligations other than Excluded Swap Obligations as a result of this clause,
the Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to the foregoing clause fourth above from
amounts received from Eligible Contract Participants to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Obligations
described in the foregoing clause fourth above by Lender Counterparties that are
the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the foregoing
clause fourth above). Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless an Event of Default is
in existence, neither the Administrative Agent nor any Lender shall apply

EXCO CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------



any payment which it receives to any Eurodollar Loan of a Class, except (a) on
the expiration date of the Interest Period applicable thereto or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans of the
same Class and, in any such event, the Borrower shall pay the break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise (including any right of set-off exercised with respect to a Swap
Agreement), obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(d), Section 2.07(e), Section 2.08(b), Section 2.19(d)
or Section 11.03(c), then the

EXCO CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------



Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof (i) apply any amounts thereafter received by the Administrative
Agent for the account of such Lender and for the benefit of the Administrative
Agent or the Issuing Bank to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections, in the
case of each of (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
Section 2.20.     Mitigation Obligations; Replacement of Lenders; Illegality.
(a)    If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or Section 2.18, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c)    If (i) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document that requires approval of all of the
Lenders under Section 11.02, the consent of Super-Majority Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a

EXCO CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------



“Non-Consenting Lender”) whose consent is required has not been obtained or (ii)
a Lender is a Defaulting Lender; then, in each case, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, elect to replace such Non-Consenting Lender or Defaulting Lender, as the
case may be, as a Lender party to this Agreement in accordance with and subject
to the restrictions contained in, and consents required by Section 11.04;
provided that (x) the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Bank), which consent shall not unreasonably be withheld, and (y) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts). A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
consent by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply or, in the case of a
Defaulting Lender, such Lender is no longer a Defaulting Lender.
(d)    If any change after the Effective Date in federal, state, or foreign laws
or regulations or the adoption or making after such date of any interpretations,
directives or requests applying to a class of banks including any Lender under
any federal, state, or foreign laws or regulations (whether or not having the
force of law) by any court or governmental or monetary authority charged with
its interpretation or administration makes it unlawful or impossible for any
Lender to make, maintain or fund any Eurodollar Borrowing, such Lender shall
notify Borrower and Administrative Agent, whereupon the obligation of such
Lender to make or continue, or to convert any Borrowings to, Eurodollar
Borrowings, shall be suspended until such Lender notifies Borrower and
Administrative Agent that the circumstances giving rise to such suspension no
longer exist. Before giving any such notice, such Lender shall designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If any Lender determines that it may not
lawfully continue to maintain any Eurodollar Borrowings to the end of the
applicable Interest Periods, all of the affected Borrowings shall be
automatically converted to ABR Borrowings as of the date of such Lender’s
notice, and upon such conversion Borrower shall compensate such Lender pursuant
to Section 2.17 for the loss, cost and expense attributable to such event.
Section 2.21.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue on the Unused Commitment of such Defaulting
Lender pursuant to Section 2.13(a).
(b)    Such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
11.02(b)) and the Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Revolving Lenders, the Majority
Lenders or the Super-Majority Lenders have taken or may take any action
hereunder.

EXCO CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------



(c)    If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(iii)    all or any part of such LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.02 are satisfied at that time;
(iv)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.07(j) for so long as such LC Exposure is outstanding;
(v)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(vi)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clauses (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is reallocated and/or cash collateralized.
(d)    So long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.21(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).
(e)    If a Defaulting Lender (or a Lender who would be a Defaulting Lender but
for the expiration of the relevant grace period) as a result of the exercise of
a set-off shall have received a payment in respect of its Credit Exposure which
results in its Credit Exposure being less than its Applicable Percentage of the
Aggregate Credit Exposure, then no payments will be made to such

EXCO CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------



Defaulting Lender until such time as such Defaulting Lender shall have complied
with this Section 2.21 and all amounts due and owing to the Lenders has been
equalized in accordance with each Lender’s respective pro rata share of the
Obligations. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 2.21(e), all principal will be paid ratably as provided in Section
2.19(b).
(f)    In the event that each of the Administrative Agent, the Borrower and
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on the date of such readjustment such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
Section 2.22.     Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.22 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.22 shall survive the termination
of this Agreement.
Section 2.23.     Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Properties. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, (a) unless an Event of
Default has occurred and is continuing, the Administrative Agent and the Lenders
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the relevant Credit Party and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the relevant Credit Party so long as no Event of Default
has occurred and is continuing.

EXCO CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------



Article III    

Borrowing Base
Section 3.01.     Initial Borrowing Base. For the period from and including the
Effective Date to but excluding the first Redetermination Date, the amount of
(a) the Borrowing Base shall be $1,600,000,000 (the “Initial Borrowing Base”)
and (b) the Available Borrowing Base shall be $1,300,000,000. Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to this Article III, Section 6.12 and Section 7.03(a).
Section 3.02.     Scheduled and Interim Redeterminations. Except as set forth in
the following sentence, the Borrowing Base shall be redetermined semi-annually
in accordance with this Section 3.02 (a “Scheduled Redetermination”), and,
subject to Section 3.04, such redetermined Borrowing Base shall become effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders on or about April 1 and October 1 of each year, commencing April 1,
2014. In addition, (i) the Borrower may, by notifying the Administrative Agent
thereof, elect to cause the Borrowing Base to be redetermined once between
Scheduled Redeterminations, and (ii) the Administrative Agent may (either in its
discretion or at the direction of the Required Revolving Lenders), by notifying
the Borrower thereof, elect to cause the Borrowing Base to be redetermined at
any time (each such redetermination, an “Interim Redetermination”), in the case
of each of clauses (i) and (ii) above, in accordance with this Article III.
Section 3.03.     Scheduled and Interim Redetermination Procedure.
(e)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and (B) such other reports, data and supplemental information,
including, without limitation, the information provided pursuant to Section
6.10, as may, from time to time, be reasonably requested by the Required
Revolving Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the Oil and Gas Interests as described in the Engineering Reports, the existence
of any other Indebtedness, the financial condition of the Credit Parties, the
economic effect of the Borrower’s and its Restricted Subsidiaries’ Swap
Agreements then in effect and such other credit factors) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time.
(f)    The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(i)    in the case of a Scheduled Redetermination (A) if the Administrative
Agent shall have received the Engineering Reports and other information required
to be delivered by the Borrower pursuant to Section 6.10(a) in a timely and
complete manner, then on or about March 15th and September 15th of such year
following the date of delivery or (B) if

EXCO CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------



the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 6.10(a) in a timely
and complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports and other information from the Borrower and has had
a reasonable opportunity to determine the Proposed Borrowing Base in accordance
with Section 3.03(a); and
(ii)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(g)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the
Revolving Lenders as provided in this Section 3.03(c); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by the Administrative Agent
and the Required Revolving Lenders (in each Lender’s sole discretion consistent
with its normal oil and gas lending criteria as it exists at the particular
time) as provided in this Section 3.03(c). Upon receipt of the Proposed
Borrowing Base Notice, each Lender shall have fifteen (15) days to agree with
the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base, and each Lender shall make its
determination of the appropriate amount of the Borrowing Base consistent with
each such Lender’s normal and customary oil and gas lending criteria as it
exists at the particular time. If at the end of such fifteen (15) days, any
Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Administrative Agent and the Required
Revolving Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 3.04. If, however, at
the end of such 15-day period, all of the Lenders or the Administrative Agent
and the Required Revolving Lenders, as applicable, have not approved or deemed
to have approved, as aforesaid, then the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable to a number of
Lenders sufficient to constitute the Required Revolving Lenders or all of the
Lenders, as applicable, and, subject to the approval rights contained in this
Section 3.04, such amount shall become the new Borrowing Base, effective on the
date specified in Section 3.04.
Section 3.04.     Effectiveness of a Redetermined Borrowing Base. After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Administrative Agent and the Required Revolving
Lenders, as applicable, pursuant to Section 3.03(c), the Administrative Agent
shall notify the Borrower and the Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount shall become
the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders, (a) in the case of a
Scheduled Redetermination, (1) if the Administrative Agent shall have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Section 6.10(a) in a timely and complete manner, then on or about April 1st

EXCO CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------



and October 1st of such year, as applicable, following such notice, or if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 6.10(a) in a timely and
complete manner, then on the Business Day next succeeding delivery of such
notice; and (b) in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.Such amount shall then become the
Borrowing Base until the next Scheduled Redetermination Date, the next Interim
Redetermination Date or the next adjustment to the Borrowing Base under Section
3.06 or Section 6.12, whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.
Section 3.05.     Lenders’ Sole Discretion. The Lenders shall have no obligation
to determine the Borrowing Base at any particular amount. Furthermore, Borrower
acknowledges that the Lenders have no obligation to increase the Borrowing Base
and that any increase in the Borrowing Base is in each Lender’s sole discretion
and subject to the individual credit approval processes of each of the Lenders
which processes shall be conducted in good faith and based upon such information
and such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Interests as described in the
Engineering Reports, the existence of any other Indebtedness, the financial
condition of the Credit Parties, the economic effect of the Borrower’s and its
Restricted Subsidiaries’ Swap Agreements then in effect and such other credit
factors) as such Lender deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.
Section 3.06.     Mandatory Borrowing Base Reductions.
(k)    Reduction of Borrowing Base Upon Asset Dispositions. With respect to any
Disposition described in Section 7.03(a)(viii), the Borrowing Base shall be
automatically reduced, effective immediately upon any such Disposition, by an
amount equal to (i) at any time prior to the Asset Sale Termination Date, the
Net Cash Proceeds received by any Credit Party with respect to such Disposition
and (ii) at all other times, the Engineered Value of the Oil and Gas Interests
Disposed of (as determined by the Administrative Agent and confirmed by the
Required Revolving Lenders), and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon the consummation of such Disposition,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders until the next redetermination or adjustment of the
Borrowing Base pursuant to this Agreement. Upon any such redetermination, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Lenders.
(l)    Reduction of Borrowing Base Upon Issuance of Senior Notes. Unless
otherwise waived in writing by the Required Revolving Lenders, upon the issuance
of any Senior Notes by any Credit Party in accordance with Section 7.01(h)
(other than any Permitted Refinancing that extends, refinances, renews,
replaces, defeases or refunds existing Senior Notes), the Borrowing Base then in
effect shall automatically be reduced by (i) at any time prior to the Asset Sale
Termination Date, the Net Cash Proceeds received by any Credit Party from the
issuance of such Senior Notes, and (ii) at all other times, the lesser of (A)
$250 for each $1,000 in stated principal amount of such Senior Notes on the date
such Senior Notes are issued or (B) such other amount, if any, determined by the
Required Revolving Lenders in their sole discretion prior to the issuance of

EXCO CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------



such Senior Notes, and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders until the next redetermination or adjustment of the Borrowing Base
pursuant to this Agreement. Upon any such redetermination, the Administrative
Agent shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders.
(m)    Certain Dispositions.
(i)    With respect to any Disposition of the TGGT Equity Interests pursuant to
Section 7.03(a)(x) at any time prior to the Asset Sale Termination Date, the
Borrowing Base shall be automatically reduced, effective immediately upon any
such Disposition, by an amount equal to at the Net Cash Proceeds received by any
Credit Party with respect to such Disposition;
(ii)     with respect to any Dispositions by any Credit Party of fifty percent
(50%) of the undeveloped Oil and Gas Interests in Area 1 at any time on or
before thirty (30) days after the Effective Date contemplated by the KKR
Participation Agreement pursuant to Section 7.03(a)(xi), the Borrowing Base
shall be automatically reduced, effective immediately upon any such Disposition,
by an amount equal to the Net Cash Proceeds received by any Credit Party with
respect to such Disposition;
(iii)    with respect to any Disposition of any Oil and Gas Interests pursuant
to Section 7.03(a)(xiii) at any time prior to the Asset Sale Termination Date,
the Borrowing Base shall be automatically reduced, effective immediately upon
any such Disposition, by an amount equal to (i) the Net Cash Proceeds received
by any Credit Party with respect to such Disposition and (ii) at all other
times, the Engineered Value of the Oil and Gas Interests Disposed of (as
determined by the Administrative Agent and confirmed by the Required Revolving
Lenders); and
(iv)    with respect to the immediately foregoing clauses (i) through (iii), the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the consummation of such Disposition, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders until the
next redetermination or adjustment of the Borrowing Base pursuant to this
Agreement; provided, that the reduction in the Borrowing Base as a result of any
Disposition described in this Section 3.06(c), shall not result in the Borrowing
Base being less than $1,200,000,000 if such dispositions occur prior to the
earlier of (A) April 1, 2014 and (B) the first Scheduled Redetermination after
the Effective Date. Upon any such redetermination, the Administrative Agent
shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders.
(n)    Equity Issuances. In the event any Credit Party issues any Equity
Interests to any Person (other than another Credit Party) at any time prior to
the Asset Sale Termination Date, the Borrowing Base shall be automatically
reduced, effective immediately upon any such issuance by an amount equal to the
Net Cash Proceeds received by such Credit Party with respect to such issuance.

EXCO CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------



(e)    Asset Sale Termination Date. Unless otherwise terminated as a result of
clause (b) of the definition of the Asset Sale Termination Date, the Borrowing
Base will be reduced by the Net Asset Sale Amount on the first anniversary of
the Effective Date.
Article IV    

Representations and Warranties
Each Credit Party represents and warrants to the Lenders that (it being
understood and agreed that with respect to the Effective Date such
representations and warranties are deemed to be made concurrently with and after
giving effect to the consummation of the Transactions):
Section 4.01.     Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
Section 4.02.     Authorization; Enforceability. The Transactions are within
each Credit Party’s corporate, limited liability company or partnership powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership and, if required, stockholder action. This Agreement and
each of the Loan Documents to which a Credit Party is party have been duly
executed and delivered by such Credit Party and constitute legal, valid and
binding obligations of such Credit Party, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 4.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and, after the Effective Date, the
filing of this Agreement and related Loan Documents by the Borrower with, and
other required disclosures required by, the Securities and Exchange Commission
pursuant to the requirements of the Securities Exchange Act of 1934, as amended,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other Organizational Documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument evidencing Material
Indebtedness or a Material Sales Contract binding upon the Borrower or any
Restricted Subsidiary or any of their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Restricted
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Restricted Subsidiary not otherwise permitted
under Section 7.02.
Section 4.04.     Financial Condition; No Material Adverse Change.

EXCO CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------



(a)    The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and related statements of income and cash flows of the Borrower
and its Consolidated Subsidiaries (i) as of and for the fiscal years ended
December 31, 2010, December 31, 2011, and December 31, 2012, reported on by KPMG
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
ended March 31, 2013, setting forth in comparative form the figures for the
corresponding period of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Responsible Officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year‑end audit adjustments and the absence of footnotes, in the case
of the statements referred to in clause (ii) above.
(b)    Since December 31, 2012, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Restricted Subsidiaries, taken as a whole (it being
understood that changes in commodity prices for Hydrocarbons affecting the oil
and gas industry as a whole do not constitute a material adverse change).
(c)    From April 1, 2013 to the Effective Date and except for the Oil and Gas
Interests actually acquired in the Haynesville Acquisition and the Oil and Gas
Interests to be acquired in the Eagle Ford Acquisition, the cumulative economic
effect of all Dispositions and Acquisitions of the Oil and Gas Interests
included in the Initial Reserve Report during such period is less than five
percent (5%) of the Engineered Value of the Oil and Gas Interests included in
the Initial Reserve Report.
Section 4.05.     Properties.
(o)    Except as otherwise provided in Section 4.15 with respect to proved
reserves included in the Oil and Gas Interests of the Borrower and each
Restricted Subsidiary, the Borrower and each Restricted Subsidiary has good
title to, or valid leasehold interests in, all such real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(p)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default, or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default, under any such lease or agreement which could
reasonably be expected to have a Material Adverse Effect.
(q)    The rights and Properties presently owned, leased or licensed by the
Credit Parties including all easements and rights of way, include all material
rights and Properties necessary to permit the Borrower and the Restricted
Subsidiaries to conduct their business.
(r)    All of the material Properties of the Borrower and the Restricted
Subsidiaries (other than the Oil and Gas Interests, which are addressed in
Section 4.18) which are reasonably necessary

EXCO CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------



for the operation of their businesses are in good working condition and are
maintained in accordance with prudent business standards.
(s)    The Borrower and each Restricted Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 4.06.     Litigation and Environmental Matters.
(c)    There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Restricted
Subsidiary, (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
(d)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Restricted
Subsidiary to the Borrower’s knowledge (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(e)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 4.07.     Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its Property and all indentures,
agreements and other instruments binding upon it or its Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Borrowing Base
Deficiency has occurred and is continuing.
Section 4.08.     Investment Company Status. Neither the Borrower nor any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 4.09.     Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary,

EXCO CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------



as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
Section 4.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans.
Section 4.11.     Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to the Projections, the
Borrower represents only that such information was prepared in good faith based
on assumptions believed to be reasonable at the time.
Section 4.12.     Labor Matters. There are no strikes, lockouts or slowdowns
against the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Law dealing with such matters to the
extent that such violation could reasonably be expected to have a Material
Adverse Effect.
Section 4.13.     Capitalization and Credit Party Information. Schedule 4.13
lists, as of the Effective Date (a) each Subsidiary that is an Unrestricted
Subsidiary, (b) for the Borrower, its full legal name, its jurisdiction of
organization, its organizational identification number and its federal tax
identification number, and (c) for each Restricted Subsidiary its full legal
name, its jurisdiction of organization, its organizational identification
number, its federal tax identification number, the number of shares of capital
stock or other Equity Interests outstanding and the owner(s) of such Equity
Interests.
Section 4.14.     Margin Stock. Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), and no part of
the proceeds of any Loan will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock.

EXCO CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------



Section 4.15.     Oil and Gas Interests. Each Credit Party has good and
defensible title to all proved reserves included in the Oil and Gas Interests
(for purposes of this Section 4.15, “proved Oil and Gas Interests”) described in
the most recent Reserve Report provided to the Administrative Agent, free and
clear of all Liens except Liens permitted pursuant to Section 7.02. All such
proved Oil and Gas Interests are valid, subsisting, and in full force and
effect, and all rentals, royalties, and other amounts due and payable in respect
thereof have been duly paid. Without regard to any consent or non-consent
provisions of any joint operating agreement covering any Credit Party’s proved
Oil and Gas Interests, such Credit Party’s share of (a) the costs for each
proved Oil and Gas Interest described in the Reserve Report is not materially
greater than the decimal fraction set forth in the Reserve Report, before and
after payout, as the case may be, and described therein by the respective
designations “working interests,” “WI,” “gross working interest,” “GWI,” or
similar terms (except in such cases where there is a corresponding increase in
the net revenue interest), and (b) production from, allocated to, or attributed
to each such proved Oil and Gas Interest is not materially less than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms. Each well drilled in respect of proved producing Oil and Gas
Interests described in the Reserve Report (1) is capable of, and is presently,
either producing Hydrocarbons in commercially profitable quantities or in the
process of being worked over or enhanced, and the Credit Party that owns such
proved producing Oil and Gas Interests is currently receiving payments for its
share of production, with no funds in respect of any thereof being presently
held in suspense, other than any such funds being held in suspense pending
delivery of appropriate division orders, and (2) has been drilled, bottomed,
completed, and operated in compliance with all applicable laws, in the case of
clauses (1) and (2), except where any failure to satisfy clause (1) or to comply
with clause (2) would not have a Material Adverse Effect, and no such well which
is currently producing Hydrocarbons is subject to any penalty in production by
reason of such well having produced in excess of its allowable production.
Section 4.16.     Insurance. Each Credit Party has (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements to which such Credit Party is a party
and (b) insurance coverage in such amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Credit Parties. The Administrative Agent and
the Lenders have been named as additional insureds in respect of such liability
insurance policies and the Administrative Agent has been named as loss payee
with respect to Property loss insurance.
Section 4.17.     Solvency. After giving effect to the Transactions and any
contribution provisions contained in any Loan Document, the Credit Parties and
each of the Restricted Subsidiaries, taken as a whole, are Solvent.
Section 4.18.     Deposit Accounts. Except for the BG Escrow Account, the BG
Operating Account and other deposit and investment accounts maintained at
financial institutions other than the Administrative Agent or any Lender the
aggregate balance of which does not exceed $250,000 at any time for all such
other deposit and investment accounts taken as a whole, no Credit Party
maintains any deposit or investment account into which either (a) proceeds of
Hydrocarbon

EXCO CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------



production from the Oil and Gas Interests included in the Borrowing Base
Properties are deposited or (b) distributions and dividends on Equity Interests
owned by any Credit Party are paid and deposited, in each case, other than (x)
deposit or investment accounts maintained with the Administrative Agent or any
other Lender or (y) deposit or investment accounts maintained with any other
financial institutions acceptable to the Administrative Agent with respect to
which a control agreement in favor of the Administrative Agent for the benefit
of the Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, has been executed and delivered.
Section 4.19.     Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Interests (and Properties unitized therewith) of the Borrower and
the Restricted Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Oil and Gas Interests and other contracts and
agreements forming a part of the Oil and Gas Interests of the Borrower and the
Restricted Subsidiaries. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Interest of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Interests (or Properties
unitized therewith) of the Borrower and the Restricted Subsidiaries is deviated
from the vertical more than the maximum permitted by Governmental Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Interests (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower and the Restricted Subsidiaries. The wells drilled in respect of proved
producing Oil and Gas Interests described in the Reserve Report (other than
wells drilled in respect of such proved producing Oil and Gas Interests that
have been subsequently Disposed of in accordance with the terms of this
Agreement) are capable of, and are presently, either producing Hydrocarbons in
commercially profitable quantities or in the process of being worked over or
enhanced, and the Credit Party that owns such proved producing Oil and Gas
Interests is currently receiving payments for its share of production, with no
funds in respect of any thereof being presently held in suspense, other than any
such funds being held in suspense pending delivery of appropriate division
orders. All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any Restricted Subsidiary that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any Restricted Subsidiary, in a manner consistent with the past
practices of the Borrower and the Restricted Subsidiaries (other than those the
failure of which to maintain in accordance with this Section 4.19 could not
reasonably be expected to have a Material Adverse Effect).
Section 4.20.     Foreign Corrupt Practices. No Credit Party, nor any director,
officer, agent, employee or Affiliate of any Credit Party is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly

EXCO CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------



in furtherance of an offer, payment, promise to pay or authorization of the
payment of any money, or other property, gift, promise to give, or authorization
of the giving of anything of value to any “foreign official” (as such term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office, in contravention of the FCPA; and, the
Credit Parties and their Affiliates have conducted their business in material
compliance with the FCPA and have instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
Section 4.21.     OFAC. No Credit Party, nor any director, officer, agent,
employee or Affiliate of any Credit Party is currently subject to any material
U.S. sanctions administered by OFAC, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Affiliate, joint venture partner or
other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
Section 4.22.     Security Interest in Collateral.
(a)    The provisions of the Mortgages create legal and valid Liens on all the
Collateral described therein in favor of the Administrative Agent, for the
benefit of the Secured Parties, and when the Mortgages are filed in the offices
specified on Schedule 4.22 (in the case of Mortgages to be executed and
delivered on the Effective Date) or in the recording office designated by the
Borrower (in the case of any Mortgage to be executed and delivered pursuant to
Section 6.11), each Mortgage shall constitute perfected and continuing Liens on
the Borrower’s and the Restricted Subsidiaries’ right, title and interest in the
Collateral described therein, securing the Obligations, enforceable against the
applicable Credit Party and all third parties, and having priority over all
other Liens on the Collateral except for Liens permitted by Section 7.02.
(b)    The Pledge Agreement creates legal and valid Liens on all the Collateral
described therein in favor of the Administrative Agent, for the benefit of the
Secured Parties, and when financing statements in appropriate form are filed in
the offices specified on Schedule 4.22 at any time, the Pledge Agreement shall
constitute perfected and continuing Liens on each Credit Party’s right, title
and interest in the Collateral described therein, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, and
having priority over all other Liens on the Collateral except for Liens
permitted by Section 7.02.
Article V    

Conditions
Section 5.01.     Effective Date. The obligations of the Lenders and the Lender
Counterparties to continue the Original Revolving Loans and the Existing Swap
Agreements and the obligations of the Lenders to make Loans and of the Issuing
Bank to permit the Existing Letters of Credit to remain outstanding and to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.02(a):

EXCO CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------



(h)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents.
(i)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Haynes and Boone, L.L.P., counsel for the Credit Parties, substantially
in the form of Exhibit B, and covering such other matters relating to the Credit
Parties, and this Agreement as the Majority Lenders shall reasonably request.
(j)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
(k)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
that the Credit Parties have (i) complied with the conditions set forth in
paragraphs (a), (b) and (c) of Section 5.02, (ii) complied with the covenants
set forth in Section 6.05 (and demonstrating such compliance by the attachment
of an insurance summary and insurance certificates and endorsements evidencing
the coverage described in such summary) and (iii) complied with the requirements
of Section 6.11 and Section 6.12.
(l)    The Administrative Agent, the Lenders and J.P. Morgan shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
and, to the extent invoiced, reimbursement or payment of all out‑of‑pocket
expenses required to be reimbursed or paid by the Borrower hereunder, including
all fees, expenses and disbursements of counsel for the Administrative Agent to
the extent invoiced on or prior to the Effective Date, together with such
additional amounts as shall constitute such counsel’s reasonable estimate of
expenses and disbursements to be incurred by such counsel in connection with the
recording and filing of Mortgages (and/or Mortgage amendments) and financing
statements; provided, that, such estimate shall not thereafter preclude further
settling of accounts between the Borrower and the Administrative Agent.
(m)    The Administrative Agent shall have received a copy of (i) the Eagle Ford
Purchase Agreement and all documents executed in connection therewith (including
all schedules and exhibits thereto) and (ii) the KKR Participation Agreement and
all documents executed in connection therewith (including all schedules and
exhibits thereto), in each case, certified by a Responsible Officer of the
Borrower as being true, correct and complete and in full force and effect.

EXCO CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------



(n)    The transactions contemplated by the Eagle Ford Purchase Agreement
(without any waiver, amendment, supplement or modification of the Eagle Ford
Purchase Agreement in a manner that is materially adverse to the Lenders without
the prior written consent of the Administrative Agent and the Lenders (it being
understood that except for adjustments required in accordance with the Eagle
Ford Purchase Agreement in effect on the date hereof any reduction of the
purchase price under the Eagle Ford Purchase Agreement shall be considered
materially adverse to the interests of the Lenders)), shall have been
consummated in substantially the manner set forth therein, and the
Administrative Agent shall have received true, correct and complete copies of
all documents delivered in connection therewith.
(o)    The Administrative Agent shall have received the Initial Reserve Report
and the Acquisition Reserve Reports, in each case, in form and substance
substantially consistent with the reserve reports delivered under the Original
Credit Agreement and certified by the Vice President-Engineering of the Borrower
as being true, correct and complete and in full force and effect.
(p)    The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that after giving effect to the
Eagle Ford Acquisition and the Haynesville Acquisition, (A) the amount,
expressed as a percentage, of the sum of the Total PV-9 Value acquired in the
Haynesville Acquisition on the date such Acquisition was consummated, plus the
Total PV-9 Value to be acquired in the Eagle Ford Acquisition on the Effective
Date, divided by, the Total PV-9 Value of the Acquisition Reserve Reports, (B)
the Oil and Gas Interests included in the Acquisition Reserve Reports that were
not purchased in the Haynesville Acquisition on the date such Acquisition was
consummated, (C) the Oil and Gas Interests included in the Acquisition Reserve
Reports which will not be purchased in the Eagle Ford Acquisition on the
Effective Date and (D) the estimated purchase price for the Haynesville
Acquisition and Eagle Ford Acquisition as of the date such Acquisition was
consummated.
(q)    In the event less than 95% of the Total Proved PV-9 Value of the Oil and
Gas Interests included in the Acquisition Reserve Reports is being acquired, the
Administrative Agent shall have received from the Borrower at least two Business
Days prior to the Effective Date, (i) a written notice thereof and (ii) such
other documents and information as the Administrative Agent may reasonably
request in order to recommend a revised initial Borrowing Base to the Lenders.
(r)    The Administrative Agent shall have received the results of a Lien
search, in form and substance reasonably satisfactory thereto, made against the
Credit Parties under the Uniform Commercial Code (or applicable judicial docket)
as in effect in each jurisdiction in which filings or recordations under the
Uniform Commercial Code should be made to evidence or perfect security interests
in all assets of such Credit Party, indicating among other things that the
assets of each such Credit Party are free and clear of any Lien (except for
Liens permitted by Section 7.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent).
(s)    The Administrative Agent shall have received the Pledge Agreement (or an
amendment or an amendment and restatement of the Pledge Agreements under and as
defined in the Original Credit Agreement) to be executed on the Effective Date
pursuant to Section 6.15 of this Agreement, duly executed and delivered by the
appropriate Credit Parties, together with such

EXCO CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------



other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements and control
agreements, creating Liens prior and superior in right to any other Person,
subject to the Liens permitted under Section 7.02, in all Equity Interests of
each Restricted Subsidiary now or hereafter owned by Borrower or any Restricted
Subsidiary.
(t)    The Administrative Agent shall have received promissory notes duly
executed by the Borrower for each Lender that has requested the delivery of a
promissory note pursuant to and in accordance with Section 2.10(f).
(u)    The Administrative Agent shall have received Mortgages, duly executed by
the Credit Parties creating Liens prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.02),
on at least 80% of the total Engineered Value of the Borrowing Base Properties
evaluated in the Initial Reserve Report and the Acquisition Reserve Reports.
(v)    The Administrative Agent shall have received title information in form
and substance satisfactory to the Administrative Agent setting forth the status
of title to at least 90% of the Minimum Mortgaged Value.
(w)    In the event that any Loans are made on the Effective Date, the
Administrative Agent shall have received a Borrowing Request acceptable to the
Administrative Agent setting forth the Loans requested by the Borrower on the
Effective Date, the Type and amount of each Loan and the accounts to which such
Loans are to be funded; provided that all Borrowings on the Effective Date shall
be ABR Borrowings.
(x)    If the initial Borrowing includes the issuance of a Letter of Credit, the
Administrative Agent shall have received a written request in accordance with
Section 2.07 of this Agreement.
(y)    The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower that (i) after giving effect to the
Transactions, the sum of Aggregate Unused Commitments and the Borrower’s
unrestricted cash on the Effective Date is not less than $100,000,000, (ii) on a
pro forma basis, the Borrower is in compliance with Section 7.11 as of the last
day of the month immediately preceding the Effective Date for which the
financial statements required by Section 6.01(b) have been received by the
Administrative Agent and the Lenders and (iii) that no Credit Party has made any
Swap Modifications in respect of proved developed producing reserves
attributable to the Oil and Gas Interests of such Credit Party that would be
adverse to any Lender.
(z)    The Administrative Agent shall have received such financing statements
(including, without limitation, the financing statements referenced in
subclause (f) above) as Administrative Agent shall specify to fully evidence and
perfect all Liens contemplated by the Loan Documents, all of which shall be
filed of record in such jurisdictions as the Administrative Agent shall require
in its sole discretion.

EXCO CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------



(aa)    The Administrative Agent shall have received a Solvency Certificate in
the form attached hereto as Exhibit D, dated the Effective Date, and signed by a
Responsible Officer of the Borrower.
(bb)    Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the Transactions and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(cc)    There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to result in a Material Adverse Effect.
(dd)    All partnership, corporate and other proceedings taken or to be taken in
connection with the Transactions and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
(ee)    The Administrative Agent and the Lenders shall have received the Initial
Reserve Report, the Projections and all of the financial statements described in
Section 4.04(a).
(ff)    The Borrower shall have delivered to the Administrative Agent a
description of the sources and uses of funding for the Transactions that is
consistent with the terms of the Loan Documents and otherwise satisfactory to
the Administrative Agent and J.P. Morgan and the capitalization, structure and
equity ownership of the Borrower after the Transactions shall be satisfactory to
the Lenders in all respects.
(gg)    The Administrative Agent shall have received a duly executed copy of a
certain Omnibus Assignment and Assumption Agreement, dated as of the Effective
Date, among each of the Departing Lenders, as assignors, and JPMorgan Chase
Bank, N.A., as assignee, pursuant to which each of the Departing Lenders shall
have assigned all of their respective rights and obligations as Lenders under
the Original Credit Agreement to JPMorgan Chase Bank, N.A. in accordance with
the terms thereof.
(hh)    The Borrower shall have paid to the Administrative Agent, for the
benefit of the Departing Lenders , all accrued and unpaid interest and other
fees (including, without limitation,

EXCO CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------



any amounts required to be paid by the Borrower under Section 2.17 of the
Original Credit Agreement) due and payable to the Departing Lenders under the
Original Credit Agreement.
(ii)    The Administrative Agent shall have received such other instruments and
documents incidental and appropriate to the transactions provided for herein as
the Administrative Agent or their special counsel may reasonably request prior
to the Effective Date, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.
(jj)    The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to continue the
Original Revolving Loans and the Existing Swap Agreements and the obligations of
the Lenders to make Loans and of the Issuing Bank to continue any Letters of
Credit outstanding under the Original Credit Agreement and to issue Letters of
Credit hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 11.02) at or prior to
3:00 p.m. on August 2, 2013 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
Section 5.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(b)    The representations and warranties of each Credit Party set forth in the
Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; provided that
solely with respect to the Loans made on the Effective Date, the only
representations related to the Eagle Ford Assets the accuracy of which shall be
a condition to the Effective Date shall be (a) such of the representations made
by or on behalf of the Eagle Ford Seller in the Eagle Ford Purchase Agreement as
are material to the interest of the Lenders, but only to the extent that the
accuracy of any such representation is a condition to EOC’s obligation to close
under the Eagle Ford Purchase Agreement or EOC has the right to terminate its
obligations under the Eagle Ford Purchase Agreement as a result of a breach of
such representations and (b) the Specified Representations.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency exists or would be caused thereby.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

EXCO CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------



Article VI    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:
Section 6.01.     Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(e)    within ninety (90) days after the end of each fiscal year of the
Borrower, the audited consolidated (and unaudited consolidating) balance sheet
and related consolidated (and with respect to statements of operations,
consolidating) statements of operations, stockholders’ equity and cash flows of
the Borrower and its Consolidated Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by a firm of independent public
accountants reasonably acceptable to Administrative Agent (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
and consolidating financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied;
(f)    within forty-five (45) days after the end of each fiscal quarter of the
Borrower, the consolidated (and unaudited consolidating) balance sheet and
related consolidated (and with respect to statements of operations,
consolidating) statements of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Responsible Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(g)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate in a form reasonably acceptable to Administrative
Agent signed by a Responsible Officer of the Borrower (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth reasonably detailed calculations demonstrating
(A) compliance with Sections 7.04(j), (k), (l), (m), (n) and (o) and Section
7.11 and (B) the Net Asset Sale Amount as of the end of each fiscal quarter
ending on or before the first anniversary of the Effective Date and on such
first anniversary date and a brief description of the event or events occurring
from and including the Effective Date included in such calculation;

EXCO CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------



(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
(i)    as soon as available, and in any event no later than March 1 and
September 1 of each year, the Reserve Reports required on such dates pursuant to
Section 3.01 together with a certificate in a form reasonably acceptable to
Administrative Agent signed by a Responsible Officer of the Borrower certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto;
(j)    together with the Reserve Reports required under clause (e) above, a
report, in reasonable detail, setting forth the Swap Agreements then in effect,
the notional volumes of and prices for, on a monthly basis and in the aggregate,
the Crude Oil and Natural Gas for each such Swap Agreement and the term of each
such Swap Agreement;
(k)    if requested by Majority Lenders and within thirty (30) days of such
request, a monthly report, in form and substance satisfactory to the
Administrative Agent, indicating the next preceding month’s sales volumes, sales
revenues, production taxes, operating expenses and net operating income from the
Borrowing Base Properties, with detail, calculations and worksheets, all in form
and substance reasonably satisfactory to the Administrative Agent; and
(l)    prompt written notice (and in any event within thirty (30) days prior
thereto) of any change (i) in any Credit Parties’ corporate, partnership or
limited liability company name, (ii) in the location of any Credit Parties’
chief executive office or principal place of business, (iii) in any Credit
Parties’ corporate structure, (iv) in any Credit Parties’ jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in any Credit Parties’ federal taxpayer
identification number.
(m)    promptly, but in any event within five (5) Business Days after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other Organizational Document of any Credit Party;
(n)    on or before forty-five (45) days after the Effective Date, the Borrower
shall have delivered to the Administrative Agent a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its Subsidiaries as of and for the four fiscal quarter period
ending June 30, 2013, as if the Transactions had occurred as of such date (in
the case of such balance sheet) and at the beginning of such four fiscal quarter
period (in the case of such statement of income); and
(o)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

EXCO CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------



Section 6.02.     Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(d)    the occurrence of any Default;
(e)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(f)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $5,000,000;
(g)    any written notice or written claim to the effect that any Credit Party
is or may be liable to any Person as a result of the release by any Credit
Party, or any other Person of any Hazardous Materials into the environment,
which could reasonably be expected to have a Material Adverse Effect;
(h)    any written notice alleging any violation of any Environmental Law by any
Credit Party, which could reasonably be expected to have a Material Adverse
Effect;
(i)    the occurrence of any material breach or default under, or repudiation or
termination of, any Material Sales Contract that results in, or could reasonably
be expected to result in, a Material Adverse Effect;
(j)    the receipt by the Borrower or any Restricted Subsidiary of any
management letter or comparable analysis prepared by the auditors for the
Borrower or any such Restricted Subsidiary;
(k)    promptly, and in any event within two (2) Business Days after receiving
notice thereof or a Responsible Officer becoming aware of, the occurrence of any
material breach or default under, or repudiation or termination of, or notice of
any material dispute or claim arising under or in connection with the MLP
Transaction Documents, the BG JV Documents, the Marcellus JV Documents or the
KKR Participation Agreement by any party thereto, including any Default Notice
under and as defined in Section 5.1 of the BG Joint Development Agreement and
Section 5.1 of the Marcellus Joint Development Agreement; and
(l)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 6.03.     Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and

EXCO CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------



franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.03.
Section 6.04.     Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities, that,
if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
Section 6.05.     Insurance. The Borrower will, and will cause each Restricted
Subsidiary and use commercially reasonable efforts to cause each operator of
Borrowing Base Properties to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. On or prior to the Effective Date
and thereafter, upon request of the Administrative Agent, the Borrower will
furnish or cause to be furnished to the Administrative Agent from time to time a
summary of the respective insurance coverage of the Borrower and its Restricted
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent, and, if requested, will furnish the Administrative Agent copies of the
applicable policies. Upon demand by Administrative Agent, the Borrower will
cause any insurance policies covering any such property to be endorsed (a) to
provide that such policies may not be cancelled, reduced or affected in any
manner for any reason without fifteen (15) days prior notice to Administrative
Agent, (b) to include the Administrative Agent as loss payee with respect to all
property/casualty policies and additional insured with respect to all liability
policies and (c) to provide for such other matters as the Lenders may reasonably
require.
Section 6.06.     Operation and Maintenance of Properties. The Borrower will,
and will cause each of its Restricted Subsidiaries to:
(g)    operate its Oil and Gas Interests and other material Properties or cause
such Oil and Gas Interests and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Interests and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
(h)    keep and maintain all Property material to the conduct of its business in
good working order and condition (ordinary wear and tear excepted); preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and obsolescence excepted) all of its material Oil and Gas Interests
and other material Properties, including, without limitation, all equipment,
machinery and facilities;

EXCO CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------



(i)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Interests and will do all other things necessary
to keep materially unimpaired its rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;
(j)    promptly perform, or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Interests and other
material Properties, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
(k)    operate its Oil and Gas Interests and other material Properties or cause
or make reasonable and customary efforts to cause such Oil and Gas Interests and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements;
and to the extent that a Credit Party is not the operator of any Property, the
Borrower shall use commercially reasonable efforts to cause the operator to
comply with this Section 6.05.
Section 6.07.     Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, provided an officer of the Borrower has the reasonable opportunity
to participate, its independent accountants, all at such reasonable times and as
often as reasonably requested.
Section 6.08.     Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 6.09.     Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only to (a) pay the fees, expenses and transaction costs of
the Transactions, (b) satisfy reimbursement obligations with respect to Letters
of Credit, (c) pay the purchase price for the Eagle Ford Acquisition and (d)
finance the working capital needs of the Borrower, including capital
expenditures, and for general corporate purposes of the Borrower and the
Guarantors, in the ordinary course of business, including the exploration,
acquisition and development of Oil and Gas Interests. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support general corporate purposes of the Borrower and the Restricted
Subsidiaries.

EXCO CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------



Section 6.10.     Reserve Reports.
(f)    On or before March 1 and September 1 of each year, commencing March 1,
2014, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Interests of the Borrower and the
other Credit Parties as of December 31 of such year and June 30 of such year.
The Reserve Report as of December 31 of each year shall be prepared by one or
more Approved Petroleum Engineers. The Reserve Report as of June 30 of each year
shall be prepared either by Approved Petroleum Engineers or by EXCO’s internal
reserve engineering staff, which shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding December 31 Reserve Report.
(g)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by the
Borrower’s or EXCO’s internal reserve engineering staff, which shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding December 31
Reserve Report, or prior to the initial December 31 Reserve Report, the Initial
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 3.02, the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent as
soon as possible, but in no event later than 30 days following the receipt of
such request.
Section 6.11.     Mortgages and Other Security. In connection with each
redetermination of the Borrowing Base, the Borrower shall review the Reserve
Report delivered in connection therewith and the list of current Mortgaged
Properties to ascertain whether the Mortgaged Properties represent at least
eighty percent (80%) of the total Engineered Value of the Borrowing Base
Properties (the “Minimum Mortgaged Value”). In the event that the Mortgaged
Properties do not represent at least the Minimum Mortgaged Value, then the
Borrower shall, and shall cause its Restricted Subsidiaries to, grant, within
thirty (30) days (or such longer time period as acceptable to the Administrative
Agent in its sole discretion) of delivery of the applicable Reserve Report, to
the Administrative Agent as security for the Obligations a first-priority Lien
interest on additional Oil and Gas Interests not already subject to a Lien of
the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least the Minimum Mortgaged Value. All such Liens
will be created and perfected by and in accordance with the provisions of deeds
of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In addition,
promptly after entering into any such agreement, the Credit Parties shall, and
shall cause each of its Restricted Subsidiaries to (i) execute and deliver to
the Administrative Agent, for the benefit of the Secured Parties, collateral
assignments of all gathering, handling, storing, processing, transportation,
supply, pipeline, marketing, operating or services agreement with any Affiliate
that is not a Credit Party, and (ii) cause each Affiliate to execute and deliver
a consent acknowledging such collateral assignments, in each case, in form and
substance satisfactory to the Administrative Agent.

EXCO CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------



Section 6.12.     Title Data.
(e)    Within 30 days (or such longer time period as acceptable to the
Administrative Agent in its sole discretion) after the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
6.10, the Borrower will deliver title information in form and substance
acceptable to the Administrative Agent covering enough of the Oil and Gas
Interests evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report so that the Administrative Agent shall have
received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least ninety percent
(90%) of the Minimum Mortgaged Value of the Oil and Gas Interests evaluated by
such Reserve Report.
(f)    If title information for additional Properties has been provided under
Section 6.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties that are not permitted by Section 7.02, either (i) cure
any such title defects or exceptions (including defects or exceptions as to
priority), (ii) substitute acceptable Mortgaged Properties with no title defects
or exceptions (other than Liens which are permitted by Section 7.02) having an
equivalent value or (iii) deliver title information in form and substance
reasonably acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least ninety
percent (90%) of the Minimum Mortgaged Value of the Oil and Gas Interests
evaluated by such Reserve Report.
(g)    If any title defect or exception identified by the Administrative Agent
pursuant to a notice to the Borrower as described in Section 6.12(b) cannot be
cured or the Borrower does not substitute acceptable Mortgaged Properties or the
Borrower does not comply with the requirement to provide acceptable title
information covering at least ninety percent (90%) of the Minimum Mortgaged
Value of the Oil and Gas Interests evaluated in the most recent Reserve Report,
in each case within the 60-day period described in Section 6.12(b), such default
shall not be a Default, but instead the Administrative Agent and/or the Required
Revolving Lenders shall have the right to exercise the remedy described in the
immediately succeeding sentence in their sole discretion from time to time, and
any failure to so exercise such remedy at any time shall not be a waiver as to
any future exercise of such remedy by the Administrative Agent or the Lenders.
To the extent that the Administrative Agent or the Required Revolving Lenders
are not satisfied with title to any Mortgaged Property after the 60-day period
described in Section 6.12(b) has elapsed, such Mortgaged Property shall not
count towards the percentage of the Minimum Mortgaged Value for satisfactory
title information and shall be deemed not to have been included in the most
recently delivered Reserve Report, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Revolving Lenders to
cause the Borrower to be in compliance with the requirement to provide
satisfactory title information on ninety percent (90%) of the Minimum Mortgaged
Value of the Oil and Gas Interests evaluated by the most recently delivered
Reserve Report. This new Borrowing Base shall become effective immediately after
receipt of such notice.
Section 6.13.     Swap Agreements. Within thirty (30) days after the Effective
Date, the Borrower and any one or more of its Restricted Subsidiaries shall have
entered into Swap

EXCO CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------



Agreements permitted under Section 7.05(a) for notional volumes of Crude Oil and
Natural Gas equal to the forecasted production from proved developed producing
reserves set forth in the Acquisition Reserve Reports and satisfactory to
JPMorgan, in its capacity as Co-Lead Arranger. The Borrower will , and will
cause each Restricted Subsidiary to, maintain the Swap Agreements described in
the immediately preceding sentence and the Existing Swap Agreements and, except
as expressly permitted under Section 7.05, none of the Existing Swap Agreements
may be amended or modified, nor may any Credit Party sell, assign, monetize,
transfer, cancel or otherwise dispose of any of its rights and interests in any
Existing Swap Agreement without the prior written consent of the Majority
Lenders (it being understood that any Lender Counterparty may sell, assign,
transfer, novate or otherwise dispose of its rights and interests in any Swap
Agreement to any Approved Counterparty at any time). Upon the request of the
Majority Lenders, the Borrower and each Restricted Subsidiary shall use their
commercially reasonable efforts to cause each Swap Agreement to which the
Borrower or any Restricted Subsidiary is a party to (a) be collaterally assigned
to the Administrative Agent, for the benefit of the Secured Parties and (b) upon
the occurrence of any default or event of default under such agreement or
contract, (i) to permit the Lenders to cure such default or event of default and
assume the obligations of such Credit Party under such agreement or contract and
(ii) to prohibit the termination of such agreement or contract by the
counterparty thereto if the Lenders assume the obligations of such Credit Party
under such agreement or contract and the Lenders take the actions required under
the foregoing clause (i). Upon the request of the Administrative Agent, the
Borrower shall, within thirty (30) days of such request, provide to the
Administrative Agent and each Lender copies of all agreements, documents and
instruments evidencing the Swap Agreements not previously delivered to the
Administrative Agent and Lenders, certified as true and correct by a Responsible
Officer of the Borrower, and such other information regarding such Swap
Agreements as the Administrative Agent and Lenders may reasonably request.
Section 6.14.     Restricted Subsidiaries. In the event any Person is or becomes
a Restricted Subsidiary, Borrower will (a) promptly take all action necessary to
comply with Section 6.15, (b) promptly take all such action and execute and
deliver, or cause to be executed and delivered, to the Administrative Agent all
such documents, opinions, instruments, agreements, and certificates similar to
those described in Section 5.01(b) and Section 5.01(c) that the Administrative
Agent may request, and (c) promptly cause such Restricted Subsidiary to (i)
become a party to this Agreement and Guarantee the Obligations by executing and
delivering to the Administrative Agent a Counterpart Agreement in the form of
Exhibit C, and (ii) to the extent required to comply with Section 6.11 or as
requested by the Administrative Agent, execute and deliver Mortgages and other
Security Instruments creating Liens prior and superior in right to any other
Person, subject to Permitted Encumbrances, in such Restricted Subsidiary’s Oil
and Gas Interests and other assets. Upon delivery of any such Counterpart
Agreement to the Administrative Agent, notice of which is hereby waived by each
Credit Party, such Restricted Subsidiary shall be a Guarantor and shall be as
fully a party hereto as if such Restricted Subsidiary were an original signatory
hereto. Each Credit Party expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Credit Party hereunder. This Agreement shall be fully effective as to any
Credit Party that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Credit Party hereunder. With
respect to each such Restricted Subsidiary, the Borrower shall promptly send to
the Administrative Agent written notice setting forth with respect to such
Person the date on which such Person became a Restricted

EXCO CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------



Subsidiary of the Borrower, and supplement the data required to be set forth in
the Schedules to this Agreement as a result of the acquisition or creation of
such Restricted Subsidiary; provided that such supplemental data must be
reasonably acceptable to the Administrative Agent and Majority Lenders.
Section 6.15.     Pledged Equity Interests. On the date hereof and at the time
hereafter that any Restricted Subsidiary of the Borrower is created or acquired,
any Unrestricted Subsidiary becomes a Restricted Subsidiary or any Affiliate
that is not a Credit Party serves as an operator of any Borrowing Base
Properties, the Borrower and the Subsidiaries (as applicable) shall execute and
deliver to the Administrative Agent for the benefit of the Secured Parties, a
Pledge Agreement (or an amendment or amendment and restatement of the existing
Pledge Agreement), in form and substance acceptable to the Administrative Agent,
from the Borrower and/or the Subsidiaries (as applicable) covering all Equity
Interests owned by the Borrower or such Restricted Subsidiaries in such
Restricted Subsidiaries and in any Affiliate that is an operator of any
Borrowing Base Properties, together with all certificates (or other evidence
acceptable to Administrative Agent) evidencing the issued and outstanding Equity
Interests of each such Restricted Subsidiary of every class owned by such Credit
Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), as Administrative
Agent shall deem necessary or appropriate to grant, evidence and perfect a
security interest in the issued and outstanding Equity Interests owned by
Borrower or any Restricted Subsidiary in each Restricted Subsidiary prior and
superior in right to any other Person.
Section 6.16.     Production Proceeds and Bank Accounts. Subject to the terms
and conditions of the Mortgages and except for the BG Escrow Account and the BG
Operating Account, each Credit Party shall cause all production proceeds and
revenues attributable to the Oil and Gas Interests of such Credit Party and all
distributions and dividends on any Equity Interests owned by any Credit Party to
be paid and deposited into deposit accounts of such Credit Party maintained with
the Administrative Agent, any Lender or with any other financial institutions
acceptable to the Administrative Agent and cause all such deposit accounts at
such other financial institutions (other than deposit and investment accounts
the aggregate balance of which does not exceed $250,000 at any time for all such
deposit and investment accounts taken as a whole) to be subject to a control
agreement in favor of the Administrative Agent for the benefit of the Secured
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.
Section 6.17.     Unrestricted Subsidiaries. The Borrower will cause the
management, business and affairs of each of the Borrower and its Restricted
Subsidiaries to be conducted in such a manner (including, without limitation, by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Borrower and its respective Restricted
Subsidiaries to be commingled with those of Unrestricted Subsidiaries) so that
each Unrestricted Subsidiary that is a corporation, limited liability company or
partnership will be treated as an entity separate and distinct from the Borrower
and its Restricted Subsidiaries.
Section 6.18.     Further Assurances.

EXCO CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------



(a)    Each Credit Party at its sole expense will, and will cause each of its
Restricted Subsidiaries to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any other
Credit Party, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the reasonable discretion of the Administrative
Agent, in connection therewith.
(b)    Each Credit Party hereby authorizes the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Credit Party
or any other Credit Party where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. Each Credit Party acknowledges and agrees that
any such financing statement may describe the collateral as “all assets” of the
applicable Credit Party or words of similar effect as may be required by the
Administrative Agent.
Article VII    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Credit Party covenants and agrees with the Lenders
that:
Section 7.01.     Indebtedness. The Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
(m)    the Obligations;
(n)    Indebtedness existing on the date hereof and set forth in Schedule 7.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
(o)    Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor; provided, that (i) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of all
of the Obligations as provided in Section 8.06 and (ii) all such Indebtedness is
evidenced by promissory notes in form and substance reasonably satisfactory to
the Administrative Agent, and such promissory notes are subject to a security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties on terms and conditions reasonably satisfactory to the Administrative
Agent prior and superior in right to any other Person;

EXCO CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------



(p)    Guarantees of the Obligations;
(q)    Indebtedness of the Borrower and the Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $10,000,000 at any
time outstanding;
(r)    Indebtedness incurred or deposits made by the Borrower and any Restricted
Subsidiary (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, or (ii) in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Credit Party is a
party, (iii) to secure public or statutory obligations of such Credit Party, and
(iv) of cash or U.S. Government Securities made to secure the performance of
statutory obligations, surety, stay, customs and appeal bonds to which such
Credit Party is a party in connection with the operation of the Oil and Gas
Interests, in each case in the ordinary course of business;
(s)    Indebtedness of any Borrower or any Restricted Subsidiary under Swap
Agreements to the extent permitted under Section 7.05;
(t)    Indebtedness of the Borrower under the Senior Notes (and any Permitted
Refinancing thereof) in an aggregate outstanding principal amount not to exceed
the sum of $1,500,000,000 minus the aggregate principal amount of all repayments
and prepayments of the Senior Notes to the extent permitted under the terms of
this Agreement;
(u)    Guarantees by the Borrower of the obligations of EOC to pay (i) the BG
Development Costs under Section 2.3 of the BG Joint Development Agreement with
respect to Oil and Gas Interests owned by the Credit Parties or any of its
Unrestricted Subsidiaries and (ii) additional contributions under Article 3 of
the TGGT Holdings LLC Agreement;
(v)    [Intentionally Omitted];
(w)    Guarantees by EOC of the obligations of EBG Acquisition with respect to
the payment of the purchase price for 100% of the Equity Interests of Common
Resources in an aggregate amount not to exceed $250,000,000;
(x)    Guarantees by the Borrower of the obligations of certain of its
Subsidiaries to pay such Subsidiaries’ share of the Marcellus Development Costs
with respect to the Marcellus JV Oil and Gas Assets in accordance with the terms
of the Marcellus JV Documents;
(y)    Guarantees by any Restricted Subsidiary of the Indebtedness permitted
under clause (h) of this Section 7.01; and

EXCO CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------



(z)    Other unsecured Indebtedness of the Credit Parties in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding.
Section 7.02.     Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(t)    any Lien created pursuant to this Agreement or any other Loan Document;
(u)    Permitted Encumbrances;
(v)    any Lien on any Property of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 7.02; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any other
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(w)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any Property of any Person
that becomes a Restricted Subsidiary after the date hereof prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien secures
Indebtedness permitted by Section 7.01(e), (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (iii) such Lien shall not apply to
any other Property of the Borrower or any other Restricted Subsidiary and (iv)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary, as the
case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(x)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens, secure
Indebtedness permitted by Section 7.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other Property of the Borrower or any other Restricted
Subsidiaries;
(y)    Liens in favor of BG Production on the BG Escrow Account and BG Operating
Account to secure the obligations of EOC under the BG Joint Development
Agreement;
(z)    Liens in favor of TGGT Holdings on EOC’s Equity Interests in TGGT
Holdings to secure the obligations of EOC under the TGGT Holdings LLC Agreement;
(aa)    Liens consisting of the right in favor of the Marcellus JV Partner to
offset certain carrying cost obligations under the Marcellus Joint Development
Agreement against past due obligations of the Credit Parties under the Marcellus
JV Documents; and

EXCO CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------



(bb)    Liens on the Marcellus JV Oil and Gas Assets securing the obligations of
the Credit Parties under the Marcellus JV Documents as in effect on the
Marcellus JV Closing Date.
Section 7.03.     Fundamental Changes and Dispositions.
(f)    The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets, or any of its Borrowing Base Properties or any of the Equity Interests
of any Restricted Subsidiary (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, the Borrower or any Restricted
Subsidiary may sell Hydrocarbons produced from its Oil and Gas Interests in the
ordinary course of business, and if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)    any Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving entity;
(ii)    any Restricted Subsidiary may merge into any other Restricted Subsidiary
in a transaction in which the surviving entity is a Restricted Subsidiary;
(iii)    any Restricted Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Restricted Subsidiary;
(iv)    the Borrower may sell, transfer, lease or otherwise dispose of its
assets to any Restricted Subsidiary;
(v)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and such Restricted Subsidiary and is not materially
disadvantageous to the Lenders;
(vi)    the Borrower or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of equipment and related items in the ordinary course of
business, that are obsolete or no longer necessary in the business of the
Borrower or any of its Restricted Subsidiaries or that is being replaced by
equipment of comparable value and utility;
(vii)    subject to Section 2.12(b), the Borrower or any Restricted Subsidiary
may Dispose of Borrowing Base Properties (whether pursuant to a Disposition of
all, but not less than all, of the Equity Interests of any Restricted Subsidiary
or otherwise); provided that, with respect to this clause (vii) only, the
Engineered Value (as assigned by the Administrative Agent) of all Borrowing Base
Properties Disposed of (calculated without including any Required Assignments)
between Scheduled Redeterminations does not exceed, in the aggregate for all
Credit Parties taken as a whole, five percent (5%) of the Borrowing Base most
recently determined;

EXCO CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------



(viii)    with the prior written consent of Required Revolving Lenders and
subject to Section 2.12(b) and Section 3.06(a), the Borrower or any Restricted
Subsidiary may Dispose of Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) not
otherwise permitted pursuant to the foregoing clause (vii); provided, that the
Credit Parties may not sell, transfer, lease, exchange, abandon or otherwise
dispose of (in one transaction or a series of related transactions) all or
substantially all of the Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) without
the prior written consent of all of the Lenders;
(ix)    except to the extent otherwise prohibited or superseded pursuant to the
terms of the MLP Transaction Documents and/or any amendment to the BG Joint
Development Agreement, EOC or any Restricted Subsidiary may sell, transfer or
assign to BG Production (a) an undivided 50% interest in Oil and Gas Interests
acquired by EOC or any other Credit Party in the East Texas/North Louisiana
Area, (b) all, but not less than all, of the Equity Interests of EXCO HV so long
as EXCO HV owns no Property other than Oil and Gas Interests subject to the
Require ET/NL Assignment, and (c) 50% of the Equity Interests of any
Unrestricted Subsidiary owning Oil and Gas Interests acquired by such
Unrestricted Subsidiary in the East Texas/North Louisiana Area, in each case, to
the extent required pursuant to and in accordance with the terms and conditions
of the BG Joint Development Agreement (each, a “Required ET/NL Assignment”);
(x)    subject to Section 3.06(c) and at any time prior to the Asset Sale
Termination Date, the Borrower or any Restricted Subsidiary may Dispose of the
Equity Interests of TGGT (whether pursuant to a Disposition of Equity Interests
of a Restricted Subsidiary or otherwise); provided, that the consideration
received is not less than the fair market value of such Equity Interests and not
less than 90% of the consideration received in respect of such Equity Interests
shall be cash or cash equivalents;
(xi)    subject to Section 3.06(c), on or after the consummation of the
Eagleford Shale Acquisition and subject to the conditions set forth in the KKR
Participation Agreement, EOC may sell, transfer and assign to the KKR Parties
the Oil and Gas Interests specified in the KKR Participation Agreement in
accordance with its terms (whether pursuant to a Disposition of all (but not
less than all) of the Equity Interests of any Subsidiary of the Borrower that
owns no Property other than such Oil and Gas Interests or otherwise); provided,
that the consideration received is not less than the fair market value of such
Equity Interests or Oil and Gas Interests, as applicable and all of the
consideration for such Disposition is cash or cash equivalents;
(xii)    after the KKR Participation Agreement becomes effective, the Borrower
or any Restricted Subsidiary may Dispose of the Oil and Gas Interests and
Midstream Facilities as required by the KKR Participation Agreement in
accordance with its terms (whether pursuant to a Disposition of all (but not
less than all) of the Equity Interests of any Subsidiary of the Borrower that
owns no Property other than such Oil and Gas Interests or otherwise) (each a
“Required KKR Assignment”);

EXCO CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------



(xiii)    subject to Section 3.06(c), the Borrower or any Restricted Subsidiary
may Dispose of Oil and Gas Interests (including Dispositions of all (but not
less than all) of the Equity Interests of any Subsidiary of the Borrower that
owns no Property other than such Oil and Gas Interests) (i) to which no proved
reserves are attributed, (ii) which is not subject to the Lien created by any
Security Instrument and (iii) which was not evaluated in the most recently
delivered Reserve Report(s); provided, that the consideration received is not
less than fair market value of such Equity Interests or Oil and Gas Interests,
as applicable and not less than 90% of the consideration received in respect of
such Equity Interests or acreage shall be cash or cash equivalents;
(xiv)    EXCO PA, EXCO WV or any other Credit Party may sell, transfer or assign
to (A) the Marcellus Holding Companies an undivided 49.75% interest and (B) the
Marcellus JV Operator an undivided 0.5% interest, in the case of each of clauses
(A) and (B) above, in Oil and Gas Interests acquired thereafter by EXCO PA, EXCO
WV or any other Credit Party in the Appalachian Area to the extent required
pursuant to and in accordance with the terms and conditions of the Marcellus JV
Documents (such assignments, the “Required Marcellus Assignments”);
(xv)    the Borrower or any of its Restricted Subsidiaries may sell, transfer or
assign to any MLP Subsidiary all or any portion of any MLP Appropriate Oil & Gas
Properties to the extent required pursuant to and in accordance with the terms
and conditions of the MLP Transaction Documents (such sales, transfers or
assignments, the “Required MLP Assignments”); provided that (a) the
consideration received in respect of any Required MLP Assignment shall be equal
to or greater than fair market value of the MLP Appropriate Oil & Gas Properties
subject of such Required MLP Assignment (in each case, as reasonably determined
by the chief executive officer or the president (pursuant to authority provided
for in the Organizational Documents of the Borrower or under separate
authorizing resolutions of the Board of Directors of the Borrower) or the Board
of Directors of the Borrower, and if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), (b) not less than 90% of the consideration received in respect of any
Required MLP Assignment shall be cash or cash equivalents; provided that if a
Borrowing Base Deficiency exists at such time or after giving effect thereto,
100% of such consideration shall be cash or cash equivalents, (c) no Default has
occurred and is continuing or would result from any Required MLP Assignment, (d)
the Borrower delivers written notice to the Administrative Agent at least ten
(10) Business Days prior to any Required MLP Assignment, (e) the Borrowing Base
is automatically reduced by an amount equal to the Engineered Value of the MLP
Appropriate Oil & Gas Properties subject to any Required MLP Assignment as
determined by the Required Revolving Lenders (or in the event the Engineered
Value, as determined by the Administrative Agent, of all MLP Appropriate Oil &
Gas Properties subject to any Required MLP Assignments since the most recent
Scheduled Redetermination is less than $15,000,000, as determined by the
Administrative Agent), and (f) after giving effect to any reduction in the
Borrowing Base pursuant to clause (e) above, the Borrower shall prepay the
Borrowings to the extent necessary to eliminate any Borrowing Base Deficiency
within one (1) Business Day of the

EXCO CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------



date it or any Restricted Subsidiary receives the Net Cash Proceeds from any
Required MLP Assignment.
(g)    For purposes of determining compliance with clause (vii) of Section
7.03(a) with respect to any exchange of Oil and Gas Interests, the value of such
exchange shall be the net reduction, if any, in Engineered Value (as assigned by
the Administrative Agent) realized or resulting from such exchange.
(h)    The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and after giving effect to the
Transactions and businesses reasonably related thereto.
Section 7.04.     Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
(f)    Permitted Investments;
(g)    investments by the Borrower in the Equity Interests of any Restricted
Subsidiary;
(h)    investments by the Borrower or Guarantor consisting of intercompany
Indebtedness permitted under Section 7.01(c);
(i)    Guarantees constituting Indebtedness permitted by Section 7.01;
(j)    investments by the Borrower and its Restricted Subsidiaries that are
(1) customary in the oil and gas business, (2) made in the ordinary course of
the Borrower’s or such Restricted Subsidiary’s business, and (3) made in the
form of, or pursuant to, oil, gas and mineral leases, operating agreements,
farm-in agreements, farm-out agreements, development agreements, unitization
agreements, joint bidding agreements, services contracts and other similar
agreements that a reasonable and prudent oil and gas industry owner or operator
would find acceptable;
(k)    investments consisting of Swap Agreements to the extent permitted under
Section 7.05;
(l)    investments permitted under Section 7.03;
(m)    investments by EOC consisting of cash contributions to the BG Escrow
Account in accordance with the terms and conditions of the BG Joint Development
Agreement;

EXCO CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------



(n)    cash equity investments by the Borrower and the Restricted Subsidiaries
in EBG Acquisition in an aggregate amount of up to $250,000,000; provided that
(i) the proceeds of such investment are applied to the purchase of 100% of the
Equity Interests in Common Resources and (ii) at the time of and immediately
after giving effect to such investment, no Default exists or would be caused
thereby;
(o)    investments by the Borrower and the Restricted Subsidiaries in (i), EBG
Acquisition in an aggregate amount not to exceed $75,000,000 at any time;
provided that, (i) at the time of and immediately after giving effect to such
investment, no Default exists or would be caused thereby, (ii) the proceeds of
such investment are used by such Unrestricted Subsidiaries to pay drilling,
operating and development costs incurred by such Unrestricted Subsidiaries or
any wholly-owned Subsidiary of such Unrestricted Subsidiaries and (iii) as of
any date of determination, the aggregate amount of such investments shall be the
excess of (A) the aggregate amount of all investments made pursuant to this
clause (j) of Section 7.04 since the Effective Date to and including such date
of determination, over (B) the sum of (1) the Aggregate Specified Value plus (2)
the aggregate amount of all cash distributions made to any Credit Party by such
Unrestricted Subsidiaries as of such date of determination; provided that the
amount calculated pursuant to the foregoing clause (iii) shall not be less than
zero at any time;
(p)    cash equity investments by the Borrower and the Restricted Subsidiaries
in TGGT Holdings or any of its Subsidiaries; provided that, (i) at the time of
and immediately after giving effect to any such investment, no Default exists or
would be caused thereby and (ii) the amount of such investments do not exceed
for any fiscal year, $100,000,000 in the aggregate;
(q)    [Intentionally Omitted];
(r)    cash equity investments by the Borrower and the Restricted Subsidiaries
in the Marcellus JV Operator or any of its Subsidiaries; provided that, (i) at
the time of and immediately after giving effect to any such investment, no
Default exists or would be caused thereby and (ii) the amount of such
investments do not exceed in the aggregate, $10,000,000 in any fiscal year; and
(s)    cash equity investments by the Borrower and the Restricted Subsidiaries
in the Marcellus Midstream Owner or any of its Subsidiaries; provided that, (i)
at the time of and immediately after giving effect to any such investment, no
Default exists or would be caused thereby and (ii) the amount of such
investments do not exceed in the aggregate, $50,000,000 in any fiscal year; and
(t)    other investments by the Borrower and the Restricted Subsidiaries;
provided that, on the date any such other investment is made, the amount of such
investment, together with all other investments made pursuant to this clause (o)
of Section 7.04 (in each case determined based on the cost of such investment)
since the Effective Date, does not exceed in the aggregate, $10,000,000.
Section 7.05.     Swap Agreements. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, enter into or maintain any Swap Agreement,
except the Existing Swap

EXCO CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------



Agreements, and Swap Agreements entered into in the ordinary course of business
with Approved Counterparties and not for speculative purposes to:
(l)    hedge or mitigate Crude Oil and Natural Gas price risks to which the
Borrower or any Restricted Subsidiary has actual exposure; provided that at the
time the Borrower or any Restricted Subsidiary enters into any such Swap
Agreement, such Swap Agreement (i) does not have a term greater than sixty (60)
months from the date such Swap Agreement is entered into, and (ii) when
aggregated with all other Swap Agreements then in effect (including the Existing
Swap Agreements) would not cause the aggregate notional volume per month for
each of Crude Oil and Natural Gas, calculated separately, under all Swap
Agreements then in effect (other than Excluded Hedges) to exceed, as of the date
such Swap Agreement is executed, (x) one hundred percent (100%) of the
“forecasted production from total proved reserves” (as defined below) of the
Borrower and the Restricted Subsidiaries for any month during the first two
years of the forthcoming five year period, (y) ninety percent (90%) of the
“forecasted production from total proved reserves” of the Borrower and the
Restricted Subsidiaries for any month during the third year of the forthcoming
five year period, and (z) eighty-five percent (85%) of the “forecasted
production from total proved reserves” of the Borrower and the Restricted
Subsidiaries for any month during the fourth and fifth year of the forthcoming
five year period, and
(m)    effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Credit
Party.
As used in this Section, “forecasted production from total proved reserves”
means the forecasted production of Crude Oil and Natural Gas as reflected in the
most recent Reserve Report delivered to the Administrative Agent pursuant to
Section 6.01, after giving effect to any pro forma adjustments for the
consummation of any Acquisitions or dispositions since the effective date of
such Reserve Report; provided that upon the execution and delivery of a purchase
agreement, merger agreement or other similar agreement by the Borrower or any
Restricted Subsidiary in respect of an Acquisition consisting directly or
indirectly of Oil and Gas Interests (each, a “Proposed Oil and Gas
Acquisition”), so long as the Revolving Commitments exceed the Aggregate
Revolving Credit Exposure by at least fifteen percent (15%) of the Revolving
Commitments at the time of and immediately after giving effect thereto, Borrower
or any Restricted Subsidiary may enter into Swap Agreements with a term of three
(3) years or less which when aggregated with all other Swap Agreements then in
effect for the Projected Oil and Gas Volumes included in such Proposed Oil and
Gas Acquisition, would not cause the aggregate notional volume per month for
each of Crude Oil and Natural Gas, calculated separately, under all such Swap
Agreements then in effect with respect to such Proposed Oil and Gas Acquisition
(other than Excluded Hedges) to exceed, as of the date such Swap Agreement is
executed, eighty percent (80%) of the Projected Oil and Gas Volumes for any
month prior to the third anniversary of the date such agreement was executed and
delivered by the parties thereto until such Proposed Oil and Gas Acquisition is
consummated in accordance with the terms of the underlying purchase agreement,
merger agreement or other similar agreement. In the event such Proposed Oil and
Gas Acquisition is terminated or cancelled by written agreement among the
parties or otherwise not consummated within 30 days after execution and delivery
of such agreement (or such longer period of time as acceptable to the
Administrative Agent

EXCO CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------



in its sole discretion), then within five (5) Business Days after such
termination or the end of such 30 day (or longer) period, as applicable, the
Borrower shall and shall cause the Restricted Subsidiaries to novate, unwind or
otherwise dispose of all Swap Agreements to the extent necessary to be in
compliance with the limitations set forth in clause (a) of this Section 7.05.
Except as otherwise required pursuant to the immediately preceding paragraph, in
the event any Credit Party enters into a Swap Agreement (including the Existing
Swap Agreements), the terms and conditions of such Swap Agreement may not be
amended or modified, nor may any Credit Party sell, assign, monetize, transfer,
cancel or otherwise dispose of any of its rights and interests in any such Swap
Agreement without the prior written consent of the Majority Lenders (it being
understood that any Lender Counterparty may sell, assign, transfer, novate, or
otherwise dispose of its rights and interests in any Swap Agreement to any
Approved Counterparty at any time); provided that, notwithstanding the
foregoing, any Credit Party may enter into a Swap Modification so long as (i)
within three (3) Business Days thereafter, the Borrower provides written notice
to the Administrative Agent of the terms of such Swap Modification, setting
forth in reasonable detail, (x) the effect of such Swap Modification on the
aggregate notional volume of Crude Oil and Natural Gas subject to the Credit
Parties’ Swap Agreements and (y) the amount of Net Cash Proceeds received by
such Credit Party as a result of such Swap Modification, (ii) the aggregate
notional volume of Crude Oil and Natural Gas affected by such Swap Modification,
together with all other Swap Modifications consummated since the most recent
Redetermination Date, does not exceed ten percent (10%) of the aggregate
notional volume of Crude Oil and Natural Gas subject to the Credit Parties’ Swap
Agreements in effect as of the most recent Redetermination Date, and (iii) the
Borrower applies the Net Cash Proceeds received by any Credit Party as a result
of such Swap Modification to prepay the Loans.
Each Credit Party and each Lender agrees and acknowledges that (i) the Existing
Swap Agreements are Swap Agreements permitted under this Section 7.05, (ii) as
of the Effective Date, the counterparty to each Existing Swap Agreement is a
Lender Counterparty (or was a Lender Counterparty under and as defined in the
Original Credit Agreement), (iii) the obligations of the Credit Parties under
the Existing Swap Agreements are included in the defined term “Lender Hedging
Obligations” and such obligations are entitled to the benefits of, and are
secured by the Liens granted under, the Security Instruments and (iv) as of the
Effective Date, the aggregate notional volume of Hydrocarbons under all Swap
Agreements of the Credit Parties then in effect does not exceed the percentages
of forecasted production from total proved reserves permitted pursuant to this
Section 7.05 (calculated as if a Credit Party was entering into a new
transaction under a Swap Agreement on the Effective Date).
Section 7.06.     Restricted Payments. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that (a) the Borrower may
declare and make Restricted Payments with respect to its Equity Interests
payable solely in its Equity Interests (other than Disqualified Stock), (b) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Restricted Subsidiaries in an aggregate amount not to exceed $2,000,000
in any fiscal year, (c) any Restricted Subsidiary may make Restricted Payments
to the Borrower or any Guarantor; provided that no

EXCO CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------



Default has occurred and is continuing or would result from the making of such
Restricted Payment, (d) the Borrower may declare and pay cash dividends to the
holders of its common stock; provided that on the date of and after giving
effect to any such Restricted Payment, (i) no Default has occurred and is
continuing, (ii) the aggregate amount of such cash dividends declared and paid
in any period of four consecutive fiscal quarters shall not exceed $50,000,000,
(iii) the Revolving Commitments exceed the Aggregate Revolving Credit Exposure
by an amount equal to or greater than ten percent (10%) of the Revolving
Commitment, and (iv) such Restricted Payment is permitted under the terms of the
Indenture, and (e) at any time after the Asset Sale Termination Date, the
Borrower may repurchase outstanding shares of its common stock; provided that
(i) the aggregate amount of cash used by Borrower to repurchase shares of its
common stock shall not exceed $200,000,000, (ii) on the date of and after giving
effect to any such Restricted Payment, (x) no Default has occurred and is
continuing, and (y) the Revolving Commitments exceed the Aggregate Revolving
Credit Exposure by an amount equal to or greater than ten percent (10%) of the
Revolving Commitment, and (iii) such Restricted Payment is permitted under the
terms of the Indenture.
Section 7.07.     Transactions with Affiliates. The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate, (c) transactions described on
Schedule 7.07, (d) any Restricted Payment permitted by Section 7.06, (e)
transactions with Unrestricted Subsidiaries consisting of certain services
agreements and secondment agreements pursuant to which any Credit Party provides
services and secondees to such Unrestricted Subsidiaries to assist with such
Unrestricted Subsidiaries’ operations, (f) the investments permitted under
Section 7.04 (other than any investments made pursuant to clause (o) thereof)
and (g) the MLP Transactions.
Section 7.08.     Restrictive Agreements. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions set forth in the Loan
Documents and the Senior Note Documents (or any documents evidencing or relating
to any Permitted Refinancing), (iii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
7.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iv)
clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the

EXCO CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------



foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
Section 7.09.     Disqualified Stock and Fiscal Year. The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, issue any Disqualified
Stock nor will it change its fiscal year.
Section 7.10.     Amendments of Organizational Documents; Certain Agreements and
Senior Notes. The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, enter into or permit any material modification or amendment of,
or waive any material right or obligation of any Person under its Organizational
Documents. The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, prepay, repay, redeem, defease, or
purchase in any manner any Senior Notes (or any Permitted Refinancing thereof);
provided that so long as no Default has occurred and is continuing or would be
caused thereby, the Borrower may prepay, repay, redeem, defease or purchase
Senior Notes (i) with the proceeds of any Permitted Refinancing permitted
pursuant to Section 7.01(h), and (ii) at any time after the Asset Sale
Termination Date, to the extent that the Senior Notes are, by their terms,
permitted or required to be retired, redeemed, defeased, repurchased, prepaid or
repaid; provided that in the case of this clause (ii), after giving effect to
any such prepayment, repayment, redemption, defeasance or purchase, the
Revolving Commitments exceed the Aggregate Revolving Credit Exposure by an
amount equal to or greater than ten percent (10%) of the Revolving Commitment.
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
enter into or permit any modification or amendment of the Senior Note Documents
the effect of which is to (a) increase the maximum principal amount of the
Senior Notes or the rate of interest on any of the Senior Notes (other than as a
result of the imposition of a default rate of interest in accordance with the
terms of the Senior Note Documents), (b) change or add any event of default or
any covenant with respect to the Senior Note Documents if the effect of such
change or addition is to cause any one or more of the Senior Note Documents to
be more restrictive on the Borrower or any of its Subsidiaries than such Senior
Note Documents were prior to such change or addition, (c) change the dates upon
which payments of principal or interest on the Senior Notes are due or shorten
the date of maturity of any Senior Notes, (d) change any redemption or
prepayment provisions of the Senior Notes, (e) alter the subordination
provisions, if any, with respect to any of the Senior Note Documents, (f) change
any of Sections 4.08(a), 9.06 or 9.07 of the Senior Notes First Supplemental
Indenture, (g) grant any Liens in any assets of the Borrower or any of its
Subsidiaries, or (h) permit any Subsidiary to Guarantee the Senior Notes unless
such Subsidiary is (or concurrently with any such Guarantee becomes) a
Guarantor.
Section 7.11.     Financial Covenants.
(h)    Consolidated Current Ratio. The Borrower will not permit the Consolidated
Current Ratio as of the end of each fiscal quarter ending on or after June 30,
2013 to be less than 1.00 to 1.00.
(i)    Leverage Ratio. The Borrower will not permit the Consolidated Leverage
Ratio, determined as of the end of each fiscal quarter ending on or after June
30, 2013 to be greater than 4.50 to 1.00. As used herein, with respect to any
fiscal quarter, “Consolidated Leverage Ratio” means the ratio of (A)
Consolidated Funded Indebtedness as of the end of such fiscal quarter to (B)

EXCO CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------



Consolidated EBITDAX for the trailing four fiscal quarter period ending on the
last day of such fiscal quarter.
Section 7.12.     Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will it permit any Restricted Subsidiary
to, enter into or suffer to exist any (i) Sale and Leaseback Transaction or (ii)
any other transaction pursuant to which it incurs or has incurred Off-Balance
Sheet Liabilities, except for Swap Agreements permitted under the terms of
Section 7.05 and Advance Payment Contracts; provided, that the aggregate amount
of all Advance Payments received by any Credit Party that have not been
satisfied by delivery of production at any time does not exceed, in the
aggregate $5,000,000.
Section 7.13.     BG JV Documents, Marcellus JV Documents and MLP Transaction
Documents. Without the prior written consent of the Majority Lenders, the
Borrower will not, nor will it permit any Restricted Subsidiary to, enter into
or permit any supplement, modification, amendment, or amendment and restatement
of, or waive any right or obligation of any Person under (a) any BG JV Document
or Marcellus JV Document, (b) any MLP Transaction Document or any Organizational
Document of any MLP Subsidiary, (c) any Eagle Ford Acquisition Document, (d) any
Haynesville Acquisition Document or (e) the KKR Participation Documents, in the
case of each of clauses (a) through (e), if the effect thereof would be
materially adverse to the Administrative Agent and/or the Lenders.
Article VIII    

Guarantee of Obligations
Section 8.01.     Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”). This
Guarantee is a guaranty of payment and not of collection only. The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any collateral. The
Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents, or the Swap Agreements between
any Credit Party and any Secured Party, as the case may be, regardless of
whether such interest is an allowed claim. Each Guarantor agrees that, as
between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower or any other Guarantor
and that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by each Guarantor for the
purposes of this Guarantee.
Section 8.02.     Guarantee Absolute. Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement and the Swap Agreements to which any Secured Party is a party.
The liability of each Guarantor hereunder is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Loan Documents or the Guaranteed
Liabilities, or any

EXCO CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------



other amendment or waiver of or any consent to departure from any of the terms
of any Loan Document or Guaranteed Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non‑perfection of any collateral, for all or any of the
Loan Documents or Guaranteed Liabilities; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure or otherwise affect any
term of any Loan Document or Guaranteed Liability; (d) without being limited by
the foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower or a Guarantor.
Section 8.03.     Guarantee Irrevocable. This Guarantee is a continuing guaranty
of the payment of all Guaranteed Liabilities now or hereafter existing under
this Agreement and such Swap Agreements to which any Secured Party is a party
and shall remain in full force and effect until payment in full of all
Guaranteed Liabilities and other amounts payable hereunder and until this
Agreement and the Swap Agreements are no longer in effect or, if earlier, when
the Guarantor has given the Administrative Agent written notice that this
Guarantee has been revoked; provided that any notice under this Section shall
not release the revoking Guarantor from any Guaranteed Liability, absolute or
contingent, existing prior to the Administrative Agent’s actual receipt of the
notice at its branches or departments responsible for this Agreement and such
Swap Agreements and reasonable opportunity to act upon such notice.
Section 8.04.     Reinstatement. This Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by any Secured
Party on the insolvency, bankruptcy or reorganization of the Borrower, or any
other Credit Party, or otherwise, all as though the payment had not been made.
Section 8.05.     Subrogation. No Guarantor shall exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until all the Guaranteed Liabilities have been paid in full and this
Agreement and the Swap Agreements to which any Lender Counterparty is a party
are no longer in effect. If any amount is paid to the Guarantor on account of
subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Lenders and the Lender Counterparties and shall be promptly
paid to the Administrative Agent to be credited and applied to the Guaranteed
Liabilities, whether matured or unmatured or absolute or contingent, in
accordance with the terms of this Agreement and such Swap Agreements. If any
Guarantor makes payment to the Administrative Agent, Lenders, or any Lender
Counterparties of all or any part of the Guaranteed Liabilities and all the
Guaranteed Liabilities are paid in full and this Agreement and such Swap
Agreements are no longer in effect, the Administrative Agent, Lenders and Lender
Counterparties shall, at such Guarantor’s request, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the

EXCO CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------



transfer by subrogation to such Guarantor of an interest in the Guaranteed
Liabilities resulting from the payment.
Section 8.06.     Subordination. Without limiting the rights of the
Administrative Agent, the Lenders and the Lender Counterparties under any other
agreement, any liabilities owed by the Borrower to any Guarantor in connection
with any extension of credit or financial accommodation by any Guarantor to or
for the account of the Borrower, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Liabilities, and such
liabilities of the Borrower to such Guarantor, if the Administrative Agent so
requests, shall be collected, enforced and received by any Guarantor as trustee
for the Administrative Agent and shall be paid over to the Administrative Agent
on account of the Guaranteed Liabilities but without reducing or affecting in
any manner the liability of the Guarantor under the other provisions of this
Guarantee.
Section 8.07.     Payments Generally. All payments by the Guarantors shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents and the Swap Agreement to which any Lender
Counterparty is a party, as the case may be; provided, however, that (if the
Payment Currency is other than Dollars) any Guarantor may, at its option (or, if
for any reason whatsoever any Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in Dollars
computed at the selling rate of the Administrative Agent or a selling rate
chosen by the Administrative Agent, most recently in effect on or prior to the
date the Guaranteed Liability becomes due, for cable transfers of the Payment
Currency to the place where the Guaranteed Liability is payable. In any case in
which any Guarantor makes or is obligated to make payment in Dollars, the
Guarantor shall hold the Administrative Agent, the Lenders and the Lender
Counterparties harmless from any loss incurred by the Administrative Agent, any
Lender or any Lender Counterparty arising from any change in the value of
Dollars in relation to the Payment Currency between the date the Guaranteed
Liability becomes due and the date the Administrative Agent, such Lender or such
Lender Counterparty is actually able, following the conversion of the Dollars
paid by such Guarantor into the Payment Currency and remittance of such Payment
Currency to the place where such Guaranteed Liability is payable, to apply such
Payment Currency to such Guaranteed Liability.
Section 8.08.     Setoff. Each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any Lender Counterparty may otherwise have,
the Administrative Agent, such Lender or such Lender Counterparty shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the Administrative Agent, such Lender or such Lender Counterparty, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such Lender Counterparty to give such notice shall not affect the
validity thereof.

EXCO CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------



Section 8.09.     Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.
Section 8.10.     Limitations on Guarantee. The provisions of the Guarantee
under this Article VIII are severable, and in any action or proceeding involving
any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guarantee would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any Lender Counterparty, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 8.10, with respect to the Maximum Liability of the Guarantors, is
intended solely to preserve the rights of the Administrative Agent, Lenders and
Lender Counterparties hereunder to the maximum extent not subject to avoidance
under applicable law, and no Guarantor nor any other Person shall have any right
or claim under this Section 8.10 with respect to the Maximum Liability, except
to the extent necessary so that none of the obligations of any Guarantor
hereunder shall be rendered voidable under applicable law.
Section 8.11.     Keepwell.
(a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 8.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.11, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 8.11 shall remain
in full force and effect until this Agreement is terminated, all Obligations are
paid in full (other than contingent obligations for which no claim has been
made) and all of the Lenders’ Commitments are terminated. Each Qualified ECP
Guarantor intends that this Section 8.11 constitute, and this Section 8.11 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
(b)    Notwithstanding any other provisions of this Agreement or any other Loan
Document, Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Security Instrument, shall exclude all
Excluded Swap Obligations of such Guarantor.

EXCO CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------



Article IX    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(i)    the Borrower shall fail to pay any principal of any Loan (including any
payments required under Section 2.12) or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
(j)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) days;
(k)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or in any Loan Document furnished pursuant to or in connection with
this Agreement or any amendment or modification thereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(l)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 2.12, Section
6.01, Section 6.02, Section 6.03 (with respect to the Borrower or any Restricted
Subsidiary’s existence), Section 6.05 (with respect to insurance), Section 6.09,
or in Article VII;
(m)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
(n)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(o)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness to the extent such voluntary sale or
transfer of property is permitted hereunder;

EXCO CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------



(p)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(q)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(r)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(s)    one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower or any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment;
(t)    an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(u)    the Loan Documents after delivery thereof shall for any reason cease to
be in full force and effect and valid, binding and enforceable in accordance
with their terms against any Credit Party party thereto or shall be repudiated
by any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any material portion of the Collateral purported to be
covered thereby, any Credit Party shall so state in writing;
(v)    a Change of Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate

EXCO CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------



immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder (including, without limitation, the payment of cash collateral to
secure the total LC Exposure as provided in Section 2.07(j)), shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, the Issuing Bank and each Lender may protect
and enforce its rights under this Agreement and the other Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in this Agreement or any other Loan Document,
and the Administrative Agent, the Issuing Bank and each Lender may enforce
payment of any Obligations due and payable hereunder or enforce any other legal
or equitable right and remedies which it may have.
Article X    

The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders or the Required
Revolving Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Credit Party that

EXCO CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------



is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Required Revolving Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or (vi) the satisfaction of any condition set forth
in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. No Person
identified as a Co-Syndication Agent or Documentation Agent, in each case in its
respective capacity as such, shall have any responsibilities or duties, or incur
any liability, under this Agreement or the other Loan Documents.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an

EXCO CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------



Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Collateral to the extent
such sale or other disposition is permitted by the terms of Section 7.03 or is
otherwise authorized by the terms of the Loan Documents. Each Lender and Issuing
Bank authorize Administrative Agent to enter into any intercreditor agreement in
connection with any Permitted Refinancing permitted by Section 7.01(h).
Article XI    

Miscellaneous
Section 11.01.     Notices.
(n)    Except in the case of notices and other communications expressly
permitted to be given by telephone or electronic mail (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(viii)    if to the Borrower, to EXCO Resources, Inc., 12377 Merit Drive, Suite
1700, Dallas, Texas 75251, Attention: Mark F. Mulhern, Executive Vice President
and Chief Financial Officer, Telecopy No. (214) 706-3409, E-mail:
mmulhern@excoresources.com, with a copy to EXCO Resources, Inc., 12377 Merit
Drive, Suite 1700, Dallas, Texas 75251, Attention: Chris Peracchi, Director,
Finance & Investor Relations & Treasurer, Telecopy

EXCO CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------



No. (972) 201-0651, E-mail: cperacchi@excoresources.com. For purposes of
delivering the documents pursuant to Section 6.01(a), Section 6.01(b) and
Section 6.01(d), the website address is www.excoresources.com;
(ix)    if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank,
N.A., Mail Code IL1-0010, 10 South Dearborn, 7th Floor, Chicago, Illinois
60603-2003, Attention: April Yebd, Telecopy No.: (312) 385-7096, E-mail:
april.yebd@jpmorgan.com, with a copy to JPMorgan Chase Bank, N.A., 2200 Ross
Avenue, 3rd Floor, TX1-2991, Dallas, Texas 75201, Attention: Kimberly A.
Bourgeois, Senior Vice President, Telecopy No. (214) 965-3280, E-mail:
kimberly.a.bourgeois@jpmorgan.com;
(x)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(a)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor. Documents required to be delivered
pursuant to Section 6.01(a) or (b) (to the extent any such documents are
included in materials otherwise filed with the SEC) or Section 6.01(e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at
http://www.petd.com/, or (ii) on which such documents are posted on Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) on which the Borrower
provides to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents (delivery of the compliance certificate
required to be delivered pursuant to Section 6.01(c) also being deemed delivered
on such date if included within such electronic mail under this

EXCO CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------



clause (iii)); provided, the Borrower shall upon the request of the
Administrative Agent provide to the Administrative Agent paper copies of any
such electronically delivered certificate); provided further, that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents pursuant to clause (i) or (ii) above and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except as expressly provided in the foregoing clause
(b) the Administrative Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
(a)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
Section 11.02.     Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any other
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Credit Party or
Credit Parties that are party thereto and the Majority Lenders or by the Credit
Party or Credit Parties that are party thereto and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender);
(ii)    increase the Borrowing Base without the consent of each Revolving Lender
(other than any Defaulting Lender; provided that the Commitment of any
Defaulting Lender (i.e. such Defaulting Lender’s Applicable Percentage of the
Borrowing Base) may not be increased without the consent of such Defaulting
Lender);

EXCO CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------



(iii)    reduce or forgive the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Lender (including
any such Lender that is a Defaulting Lender other than fees to which such
Defaulting Lender is not entitled to receive as a result of being a Defaulting
Lender) affected thereby;
(iv)    postpone any scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or postpone the scheduled date of expiration of any
Letter of Credit beyond the Maturity Date, or any date for the payment of any
interest, fees or other Obligations hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) affected thereby (it being understood that
waiver of a mandatory prepayment of the Loans shall not constitute a
postponement or waiver of a scheduled payment or date of expiration);
(v)    change Section 2.02(b), Section 2.02(c), Section 2.11, Section 2.12(e),
Section 2.12(f), Section 2.19(a), Section 2.19(b), Section 2.19(c) or Section
2.19(e) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender);
(vi)    change clause (b) of the definition of Obligations, Section 2.19(b) or
Section 11.02(b)(vi) without the consent of each Lender adversely affected
thereby (including any such Lender that is a Defaulting Lender) and the consent
of each Person that is adversely affected thereby and a party to a Swap
Agreement secured by the Security Instruments which is not a Lender (or an
Affiliate of a Lender) at the time of such agreement;
(vii)    change any of the provisions of this Section 11.02(b) or the definition
of “Majority Lender”, “Required Revolving Lenders”, “Super-Majority Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby;
(viii)    change the definition of “Change in Control” without the written
consent of Super-Majority Lenders (other than any Defaulting Lender);
(ix)    release any Guarantor from its obligation under its Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender);
(x)    except as provided in Article X or in any Security Instrument, release
all or substantially all of the Collateral, without the written consent of each
Lender (other than any Defaulting Lender); or
(xi)    without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments, amend, modify or waive any provision in
Section 5.02 or waive

EXCO CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------



any Default or Event of Default (or amend any Loan Document to effectively waive
any Default or Event of Default) if the effect of such amendment, modification
or waiver is that the Revolving Lenders shall be required to fund Revolving
Loans when such Lenders would otherwise not be required to do so.
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
(including the rights of the Administrative Agent and the Issuing Bank under
Section 2.21) without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be. The Administrative Agent may also amend
Schedule 2.01 to reflect assignments entered into pursuant to Section 11.04.
Section 11.03.     Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE CO-LEAD
ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION

EXCO CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------



WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY
SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.
(c)    To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage of such unpaid amount with respect to the amounts to be
paid to the Issuing Bank and such Lender’s Applicable Percentage of such unpaid
amount with respect to amounts to be paid to the Administrative Agent (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.
(d)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT PARTIES
SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.
(e)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
Section 11.04.     Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights

EXCO CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------



or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, a
Federal Reserve Bank or central bank having jurisdiction over such Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent; and
(C)    the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement, provided that
this clause shall not be construed to prohibit the assignment of a

EXCO CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------



proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.16, Section 2.17, Section 2.18 and Section 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section except that any
attempted assignment or transfer by any Lender that does not comply with clause
(C) of Section 11.04(b)(ii) shall be null and void.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment and Applicable Percentage of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Credit Parties,
the Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Credit Parties,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

EXCO CREDIT AGREEMENT – Page 121



--------------------------------------------------------------------------------



(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.07(d) or Section 2.07(e), Section 2.08,
Section 2.19(d) or Section 11.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    
(i)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
11.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(f) (it being understood that the documentation required under
Section 2.18(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it were
an assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.16 or 2.18, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
(ii)    To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.19(c) as though it were a Lender.
Each Lender that sells a participation

EXCO CREDIT AGREEMENT – Page 122



--------------------------------------------------------------------------------



shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant's interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 11.05.     Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.16, Section 2.17, Section 2.18 and
Section 11.03 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
Section 11.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and J.P. Morgan constitute the entire contract among the parties relating
to the subject matter

EXCO CREDIT AGREEMENT – Page 123



--------------------------------------------------------------------------------



hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 11.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of any Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
and Section 8.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
Section 11.09.     GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE

EXCO CREDIT AGREEMENT – Page 124



--------------------------------------------------------------------------------



PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 11.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 11.12.     Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory

EXCO CREDIT AGREEMENT – Page 125



--------------------------------------------------------------------------------



authority or any self-regulatory authority or agency possessing investigative
powers and the ability to sanction members for non-compliance, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as, or otherwise
consistent with, those of this Section, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Credit
Parties and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Credit Party. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents. 
Section 11.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit accounts (formerly Tex.
Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to
any Loan, nor shall this Agreement or any Loan be governed by or be subject to
the provisions of such Chapter 346 in any manner whatsoever.
Section 11.14.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain,

EXCO CREDIT AGREEMENT – Page 126



--------------------------------------------------------------------------------



verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Act. The Borrower shall, upon the request of the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requires to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 11.15.     Original Credit Agreement. Upon the Effective Date, this
Agreement shall supersede and replace in its entirety the Original Credit
Agreement; provided, however, that (a) all loans, letters of credit, and other
indebtedness, obligations and liabilities outstanding under the Original Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (c) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.
Section 11.16.     Reaffirmation and Grant of Security Interest. Each Credit
Party hereby (i) confirms that each Security Instrument (as defined in the
Original Credit Agreement) to which it is a party or is otherwise bound and all
Collateral encumbered thereby, will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
and regardless of whether any Guarantor under this Agreement was a “Borrower”
under either of the Original Credit Agreement, the payment and performance of
all Obligations and Guaranteed Liabilities under this Agreement and the Secured
Indebtedness (as such term is defined in the Mortgages) under the Mortgages, as
the case may be, and (ii) reaffirms its grant to the Administrative Agent for
the benefit of the Secured Parties of a continuing Lien on and security interest
in and to such Credit Party’s right, title and interest in, to and under all
Collateral as collateral security for the prompt payment and performance in full
when due of the Obligations and Guaranteed Liabilities under this Agreement and
the Secured Indebtedness under the Mortgages (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms thereof.
Section 11.17.     Reallocation of Commitments and Loans. The Lenders have
agreed among themselves to reallocate their respective Commitments as
contemplated by this Agreement and to adjust their interests in the Revolving
Commitment and the Loans accordingly. On the Effective Date and after giving
effect to such reallocation and adjustment of the Commitment, the Revolving
Commitment and Applicable Percentage of each Lender shall be as set forth on
Schedule 2.01 and each Lender shall own its Applicable Percentage of the
outstanding Loans. The reallocation and adjustment to the Revolving Commitments
of each Lender as contemplated by this Section 11.17 shall be deemed to have
been consummated pursuant to the terms of the Assignment and Assumption attached
as Exhibit A hereto as if each of the Lenders had executed an Assignment and
Assumption with respect to such reallocation and adjustment. The Borrower and
Administrative Agent hereby consent to such reallocation and adjustment of the
Revolving Commitments. The Administrative Agent hereby waives the $3,500
processing and recordation fee set forth in Section

EXCO CREDIT AGREEMENT – Page 127



--------------------------------------------------------------------------------



11.04(b)(ii)(C) with respect to the assignments and reallocations of the
Revolving Commitments contemplated by this Section 11.17. To the extent
requested by any Lender, and in accordance with Section 2.17, the Borrower shall
pay to such Lender, within the time period prescribed by Section 2.17, any
amounts required to be paid by the Borrower under Section 2.17 in the event the
payment of any principal of any Eurodollar Loan or the conversion of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto is required in connection with the reallocation contemplated by this
Section 11.17.
Section 11.18.     Flood Insurance Regulation. Notwithstanding any provision in
any Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Mortgaged Properties” and no Building or Manufactured (Mobile) Home shall be
encumbered by any such Mortgage. As used herein, “Flood Insurance Regulations”
shall mean (i) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.
Section 11.19.     No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Credit Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Co-Lead Arrangers, the Co-Syndication Agents and the Documentation
Agent (collectively, the “Agents”) and the Lenders and their Affiliates
(collectively, solely for purposes of this Section 11.19, the “Lenders”) are
arm’s-length commercial transactions between the Borrower, each other Credit
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Agents and the Lenders, on the other hand, (B) each of the
Borrower and the other Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, each
other Agent and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Credit Party or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, any other Agent nor any Lender
has any obligation to the Borrower, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the other Agents and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent,
any other Agent nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Credit Party or any of their respective
Affiliates. The Lenders may have economic interests that conflict with those of
the Credit Parties and their respective Subsidiaries and their stockholders
and/or their affiliates. Each Credit Party, for itself

EXCO CREDIT AGREEMENT – Page 128



--------------------------------------------------------------------------------



and on behalf of its Subsidiaries, agrees that nothing in this Agreement or the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Credit Party or its Subsidiaries, their stockholders or
their affiliates, on the other. To the fullest extent permitted by law, each of
the Borrower and each other Credit Party hereby waives and releases any claims
that it may have against the Administrative Agent, the other Agents or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby. Each
Credit Party, for itself and its Subsidiaries, agrees that it will not claim
that any Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to such Credit Party or Subsidiary, in connection
with such transaction or the process leading thereto.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



EXCO CREDIT AGREEMENT – Page 129



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
EXCO RESOURCES, INC.
By:/s/ Mark F. Mulhern    
Name: Mark F. Mulhern
Title:
Executive Vice President

 and Chief Financial Officer
GUARANTORS:
EXCO HOLDING (PA), INC.
EXCO PRODUCTION COMPANY (PA), LLC
EXCO PRODUCTION COMPANY (WV), LLC
EXCO RESOURCES (XA), LLC
EXCO SERVICES, INC.
EXCO MIDCONTINENT MLP, LLC
EXCO PARTNERS GP, LLC
EXCO PARTNERS OLP GP, LLC
EXCO HOLDING MLP, INC.
By:/s/ Mark F. Mulhern    
Name: Mark F. Mulhern
Title:
Executive Vice President

 and Chief Financial Officer
EXCO OPERATING COMPANY, LP
By: EXCO Partners OLP GP, LLC
its general partner
By:/s/ Mark F. Mulhern        
Name: Mark F. Mulhern
Title:  Executive Vice President
        and Chief Financial Officer

EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------






EXCO CREDIT AGREEMENT – Signature Page
65181517

--------------------------------------------------------------------------------




EXCO GP PARTNERS OLD, LP
By: EXCO Partners GP, LLC
its general partner
By:/s/ Mark F. Mulhern        
Name: Mark F. Mulhern
Title:  Executive Vice President
        and Chief Financial Officer


EXCO EQUIPMENT LEASING, LLC
By:/s/ Mark F. Mulhern    
Name: Mark F. Mulhern
Title:  Executive Vice President
       and Chief Financial Officer




EXCO HV ACQUISITION SUB LLC
By: EXCO Operating Company, LP,
its sole member
By: EXCO Partners OLP GP, LLC,
its general partner
By:/s/ Mark F. Mulhern    
Name: Mark F. Mulhern
Title: Executive Vice President and Chief
Financial Officer

EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank
By:/s/ Michael A. Kamauf    
Name: Michael A. Kamauf
Title: Authorized Officer

EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender

By:/s/ Jason Zilewicz    
Name: Jason Zilewicz
Title: Assistant Vice President



EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:/s/ T Bancroft Mattei    
Name: T. Bancroft Mattei
Title: Director



EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




BMO HARRIS BANK N.A., as a Lender

By:/s/ Kevin Utsey    
Name: Kevin Utsey
Title: Director



EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC,
as a Lender

By:/s/ Lana Gifas    
Name: Lana Gifas
Title: Director
By:/s/ Joselin Fernandes    
Name: Joselin Fernandes
Title: Associate Director



EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender

By:/s/Doreen Barr    
Name: Doreen Barr
Title: Authorized Signatory
By:/s/ Michael Spaight    
Name: Michael Spaight
Title: Authorized Signatory





EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




NATIXIS, as a Lender

By:/s/ Louis P. Laville III    
Name: Louis P. Laville III
Title: Managing Director

By:/s/ Stuart Murray    
Name: Stuart Murray
Title: Managing Director



EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender

By:/s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory





EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By:/s/ Victor Ponce de Leon    
Name: Victor Ponce de Leon
Title: Vice President





EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




CIT FINANCE LLC, as a Lender

By:/s/ Marc Theisinger    
Name: Marc Theisinger
Title: Director



EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Lender

By:/s/ Juli Bieser    
Name: Juli Bieser
Title: Director

EXCO CREDIT AGREEMENT – Signature Page
66192298

--------------------------------------------------------------------------------








